10

11

12

43

i4

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

DAVID C. JOHNSTON

LAW OFFICES OF DAVID C. JOHNSTON
1600 G. STREET, SUITE 102

MODESTO, CALIFORNIA 95354

TEL (209)579-1150

Attorney for Debtor in Possession,
INTERIOR COMMERCIAL INSTALLATION, INC.

In Re:

INTERIOR COMMERCIAL CHAPTER 11
INSTALLATION, INC.,

Debtor in Possession.

Exhibit A:
Exhibit B:
Exhibit C:
Exhibit D:
Exhibit E:

Exhibit F:

Exhibit H:

Case: 18-42874

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND

CASE NO. we YtS1

/ JUDGE: HON. William J. Lafferty

EXHIBITS
Budget
Schedule of loans that have been taking daily loan payments
Threatening Letters from Yellowstone to Debtor’s Customers
Threatening Letters from Kalamata to Debtor’s Customers
Contract and UCC-1 of Yellowstone

Contract and UCC-1 of Kalamata

2017 Tax Return

 

Doc# 3. Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 1 of 56
interior Commercial Installation, Enc.

 

 

Monthly Budget
Description Income Expenses

Income $488,871.00
Materiats 155,370.00
Salaries 150,425.00
Supplies 25,834.00
Rent 24,562.00
insurance 6,000.00
Fuel 8,500.00
Truck Expense 9,000.00
Repairs 7,200.00
Advertising 1,200.00
IT 3,000.00
Computers 2,100.00
Workers Comp. 7,900.00
Payroll Taxes 14,000.00
Utilities 4,000.00
Accounting & Bookkeeping 800.00
Payroll Service 860.00
Health & Dental 4,980.00
Telephone 2,750.00
Machine Leasing 5,000.00
Consulting 1,000.00
Sales Tax 400.00
Loan Fees 10,000.60

$488,871.00 $444,481.00
Net Profit S$ 44,390.00

Evil kK-

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 2 of 56
 

Interior Commercial Installation, Inc.
Schedule of Loans that take daily payments from Corporate bank accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimed
Daily by
Amount creditor
Actual Taken to be
Orininal jFunds *Original [From Present [Interest [Monthly

Creditor Name Date Received {Debt Account {Balance [Rate Payment |Collateral
Deal Struck 3/20/2017) Unknown $288,586 |No Daily $158,289 17% $10,288 0
Nextwave 2/7/2018] $350,000 $472,500 $9,375 | $125,625 11.60% $40,625 0

{Weekley}
Everest - EBF 5/4/2018) $197,355 $286,000 $1,589 | $106,455 15% $34,426 0
Kalamata 7/18/2018! $155,002 $234,000 $1,564 | $118,712 15% $33,843 UCC-1
TVT Capitai 10/11/2018} $104,500 $157,300 $1,430 | $140,140 15% $30,983 0
Yellostone 10/14/2018) $144,000 $206,850 $1,724 | $184,438 25% $37,353 0
Forward Financial 10/12/2018] $82,705 124,320 1,243] $110,645 10% $26,936 0
TOTALS: $1,769,556 $944,304 $214,454

EXHIBIT Gb

*The amount of debt agreed undertaken; The amount the lender transferred to Debtor was considerably less.
Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 3 of 56

 
WY’ Max RECOVERY GRouP LLC

55 BROADWAY
3*9 FLOOR
/ New York, New York 10006

Vavim Surxaro, Esq, :

Viez Presipanr & GENERAL COUNSEL Fa E46 396 see

Bamatl: Legal@MaxRecoveryGroup.com (not for service of papers)

November 19, 2018
Commercial Casework Ine
Attn: Legal Orfler Processing
UCC LIEN NOTICE

Re: Interior Commercial Installation, Inc,

d/b/a Interior Commercial Instailation
EIN; XX-XXXXXXX

Balance due to Yellowstone Capital West
LIC:

172,370.06

Dear Legal Order Processing:

1am one of the attorneys for, and General Counsel to, Max Recovery Group, LLC, the
collections firm hired by Yellowstone Capital West LLC (“YSCW"). This notice is being sent
pursuant to UCC §9-406 as it has come to our attention that Commercial Casework Inc has been
conducting business with, and forwarding receivables to, Interior Commercial Installation, Inc.
d/b/a Interior Commercial Installation (the “Merchant”), located at 3670 Concord Ave,
Brentwood, CA'94513,

Please be advised that the Merchant has defaulted on a secured merchant agreement entered
into by and between the Merchant and YSCW on 10/11/2018, a copy of which is enclosed herein
for your reference (the “Agreement”), The balance currently due and owing to YSCW pursuant to
the Agreement is $172,370.00.

According to the Agreement, YSCW purchased $206,850.00 of the Merchant’s future
accounts-receivable for the purchase price of $150,000.00. The Agreement was structured so that
YSCW was to receive a percentage of all of the Merchant’s receipts. In accordance with the
Agreement, YSCW filed a UCC-1 financing statement with the appropriate Secretary of State,
thereby obtaining a perfected security interest in the Merchant's assets, including without
limitation the Merchant's receipts, making YSCW a secured creditor with respect to the accounts-
receivable of the Merchant. A copy of the UCC-] is also enclosed herein for your reference,

EMWot. C- |

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 4 of 56

ANTE ware ey emma SRE OER erate aa bet

erate granaunacaraetsa og tgtbea HME woop eo SGU A Pk al
November 19, 2018
Page 2 of 2

Pursuant to Section 9-406 of the Uniform Commercial Code (UCC), you are directed to
forward all recéipts due the Merchant to YSCW as same become due. Making your payment
directly to YSCW is the only way to assure that your payment is, in fact, credited to your account
obligations to the Merchant. Please understand that no tepresentative of the Merchant has any
authority to collect or receive your payment, Payment made to the Merchant will not discharge
your obligation as described above and will result in you paying the obligation twice as UCC 9-
406 directs that once an account debtor has been notified of the assignment of an account, the
account debtor may not discharge the account obligation by paying the assignor (in this case, the
Merchant). Thus, remitting payment to anyone other than YSCW will still result in your having to
pay YSCW,

We trust that you share YSCW’s desire to avoid the time, expense and inconvenience
which would inevitably accompany formal legal proceedings and will, therefore, promptly forward
full payment in order to amicably resolve this situation. If need be, YSCW will indemnify
Commercial Casework Inc for all actions taken with respect to this matter,

Please comply with the above immediately, and contact me at (646) 517-8956, or at
legal@maxrecoverygroup.com, if you have any questions or follow up. Thank you in advance for
your anticipated cooperation in this matter.

Sincerely,

MAX RECOVERY GROUP LLC

   
   

im Serebro, Esq.

Q@-2%
Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 5 of 56
 

From: Servicing servicin 3 :
9 @ Fox: 13479910882 Ta: Fax: (824) 227-2760 Page: 3 of 23 TUISZOAG 22:58 PM

ABF

SERVICING

November 16, 2018

Attention: Commercial Casework Inc
Attn: Legal

41780 Christy St

Fremont, California 94538

UCC LIEN NOTICE AND NOTICE OF POWER OF ATTORNEY GRANTED BY
MERCHANT TO KALAMATA CAPITAL GROUP GIVING KALAMATA CAPITAL GROUP
POWER-OF-ATTORNEY OVER ACCOUNT RECEIVABLES OF MERCHANT

Re: INTERIOR COMMERCIAL INSTALLATION, INC / EURO SURFACING LLC/ CI
INSTALLATIONS INC,

Balance due to Kalamata Capital Group: $109,654.00
Dear Sir/Madatn

Trepresent Kalamata Capital Group in the above matter. This notice is being sent pursuant to
UCC 9-406; you have you have a balance owed to Interior Commercial Installation, Inc / Euro
Surfacing LLC / CJ Installations Inc. (the “Merchant”), located at 3850 Balfour Rd Brentwood,
Califomia 94513.

Pursuant to the enclosed Agreement, Kalamata Capital Group purchased $234,300.00 of the
Merchant's future accounts. The Agreement was structured so that Kalamata Capital Group was to
receive a portion of all the Merchant’s deposits. In accordance with the Agreement, Kalamata Capital
Group filed a UCC-1 financing statement with the Secretary of State of California, thereby obtaining a
perfected security interest in the Merchant's assets, including without limitation, the Merchant's
accounta receivables, A copy of the UCC 1 is also enclosed herain for your reference,

The Merchant has breached the Agreement due to non-payment of the receivables and
therefore is currently in default.

it has come to Kalamata Capital Group's attention that you have a balance owed to the
Merchant or have been holding funds for the Merchant. This notice is to inform you that by not
forwarding said funds to Kalamata Capital Group is a violation of the UCC-1 filing and security
interest, and hereby interfering with the Agreement entered into by and between the Merchant and

Kalamata Capital Group.
Please contact me with any questions.
Steven Berkovitch Esq.

ABF Servicing-General Counsel
(212) 433-2298

35 Hanover Sq. Suite 2102 New York, New York 10004 P: (212) 433-2298 F: (347) 331-0352

Ewulyt dD

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 6 of 56

 
This ACKNOWLEDGEMENT reflects the Information recelved from the California Depariment Of State.

!

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

A NAME & PHONE OF CONTACT AT FILER (optional)

 

 

 

CSC 1-800-858.5294 initial Filing # 187678134994
5, E-MAIL GONTACT AT FILER (optional) a Peo %
SPRFiling@cseglobal.com ate:
G. SEND ACKNOWLEDGMENT TO; (Name and Address) Initfal Filling Date: 10/19/2018
7538 24351
is d

801 Adial Stavenson Orivs '
Springfeld, 1]. 62703 Filed In: Callfornta

L " $8.0.8.)|
: THE ABOVE SPACE iS FOR FILING OFFICE USE ONLY

t. DEBTOR'S NAME: Provide onty eng Debtor name (14 oF 1h) (ute exact, {ut name; do not omil, modify, or abbreviate any part of the Deblor'a name): #f any pari of the individual Dablor’s
ale wil Dol fit in Ene th, leave at of Rent 7 blank, check here C and provide Ihe Individual Debtor information In lam 40 of the Financing Statement Addendum (Form UCC1AG}

8 ORGANIZATIONS NAME INTERIOR COMMERCIAL INSTALLATION, INC.

 

 

 

OR

 

 

 

 

 

4d. INDIVIDUALS SURNAME . FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL(S) SUFFIX
ic. MAILING ADDRESS 4070 CONGORD AVE cry STATE [POSTAL CODE COUNTRY
BRENTWOOD CA | 94513 USA

 

 

 

2. DEBTOR'S NAME: Provide only one Dablor nume (2a or 2b) (use exacl, full name; do not omit, modify, or abbreviate any part of the Dedior’s name); I ery pert of the Individual Debtors
name wil nol fit in Ene 2b, leave all of ltem 2 blank, check here C} and provide the Individuel Gebtor information in Item 19 of the Financing Glatemenl Addsadum (Fon UCC1Ad)

2a. ORGANTATIONS NAME [NI TERIOR COMMERCIAL INSTALLATION

 

 

 

2b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME [ADDITIONAL NAME(SHINITIAL(S) [SUFFIX
20. MAILING ADORESS G67 O CON CORD AVE GHTY STATE [POSTAL GONE COUNTRY
| BRENTWOOD CA | 94513 USA

 

 

3. SECURED PARTY'S NAME {or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Saoursd Party name (3s or 3b)
34, ORGANIZATIONS NAME CORPORATION SERVICE COMPANY, AS REPRESENTATIVE

 

OR

 

 

 

 

 

 

 

 

35. INDIVIDUALS SURNAME . FIRST PERSONAL NAME ADDITIONAL NAME{S}ANITIAL{S} SUFFIX
3c. MAILING ADDRESS P.O, BOX 2576 cry STATE [POSTAL CODE COUNTRY
UCCSPREP@CSCINFO.COM Springfield i. =| 62708 USA

 

 

7. TERAL: ; :
All Assels now owned of hereaiter acquired anid wherever located, including but not Iimited to, the following

subcategories of assets: a, Accounts, Including but not limited to, cradit card receivables; b. Chatte! Paper; c, inventory;
d. Equipment; e. instruments, Including but not limited to, Promissory Notes; f. Investment Property; g. Documents; h.
Deposit Accounts; |, Letter of Credits Rights; |. General intangibles; k. Supporting Obligations; and t. Proceeds and
Products of the foregoing, NOTICE PURSUANT TO AN AGREEMENT BETWEEN DEBTOR AND SECURED PARTY,
DEBTOR HAS AGREED NOT TO FURTHER ENCUMBER THE COLLATERAL DESCRIBED HEREIN, THE FURTHER
ENCUMBERING OF WHICH MAY CONSTITUTE THE TORTIOUS INTERFERENCE WITH THE SECURED PARTY'S
RIGHT BY SUCH ENCUMBRANCER IN THE EVENT THAT ANY ENTITY iS GRANTED A SECURITY INTEREST IN
DEBTOR'S ACCOUNTS, CHATTEL PAPER OR GENERAL INTANGIBLES CONTRARY TO THE ABOVE, THE
SECURED PARTY ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUGH ENTITY.

 

5. Check only if applicable and ohack ony ona boo Colteteral is | [raid in & Trust (sea UCCIAG, Hem 47 and laatructions} [peng administered by & Decodent's Persons! Represaniative
6a, Chack ong ff sppiineble and check kaly one box: 6b. Check only If uppacable and check only ors box:
{_] Pubic Finance Transaction tl Menufacturad-Home Transaction ——([_] A Debtor la 2 Tranamiting Ubaty [i] AgHoulural Lien Non-UCC Fling
7, ALTERNATIVE DESIGNATION iif applicable): | Lestee/Lessar i } Consignes Consignor Sollarifiuyer Balige/Gallor tLeanseelicansor
8, OPTIONAL FILER REFERENCE DATA:
OPTIONAL FILE : 1538 24351

 

 

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC) (Rav. 04/20/11)
This document waa auto-generated from data racalved from the California Department of State

: eylnink € ~\
Case: 18-42874 Doc#3 _ Filed: Ans Entered: 12/07/18 12:48:10 Page 7 of 56
YELLOWSTONE CAPITAL WEST, LLC

116 Nassau Streot, Suite 804, New York, NY 10038 CFL License Number

SECURED MERCHANT AGREEMENT 603-K239

Men dated 10/11/2018, between YELLOWSTONE CAPITAL WEST, LLC (“YCW") and the merchant listed below {the
Businesa Legal Name; INTERIOR COMMERCIAL INSTALLATION, INC,

D/B/A: INTERIOR COMMERCIAL INSTALLATION

Type of Entity: Corporation BIN #: XX-XXXXXXX

Physical Address: 3670 CONCORD AVE, BRENTWOOD, CA 94513

Mailing Address; 3670 CONCORD AVE, BRENTWOOD, CA 94513

§ FFU RECEIVABLE

Merchant hereby sells, assigns and transfers to YOW (making YCW the absolute owner) in consideration of the funds provided ("Purchase
Price") specified below, the Specifled Pere entage (defined below} of Merchant's future accounts, contract rights and other obligations arising
from or relating te the payment of monies from Merchant's customers’ and/or other third party payors (the "Recelpts") defined og ail
payments made by cash, check, credit or debit card, electronte transfer or other form of monetary payment fn the ordinery course of the
merchant's business), for the payment of Merchant's sale of goods or services until the amount specified below (the "Purchased Amount’)
has been delivered by Merchant ta YCW (the "Agreement" or "Merchant Agreement"),

The Purchased Amount shall-be paid to YCW by Merchant's irrevocably authorizing only ONE depositing account acceptable to YCW (the
‘Account'} to remit the percentage specified below (the “Specified Percentage”) of the Merchant's settlement amounts due from each
transaction, unti] auch time as YCW receives payment in full of the Purchased Amount, Merchant hereby authorizes YCW to ACH Debit the
specified remitrances from the Merchant's bank account on a daily basis and will provide YCW with all required access codes, and monthly
bank statements, Merchant understands that it is responsible for ensuring that the apecified percentage to be debited by YCW remains in the
account and will be held responsible for any fees Incurred by YCW resulting from a rejected ACH attempt or an event of default, (See
Appendix A), YCW fg not responsible for any overdrafts ar rejected transactiona that may result from YCW’s ACH debiting the specified
amounts under the terma of this agreement, YCW may, upon Merchant's request, adjust the amount of any payment due under thle
Agreement at YCW's sole discretion and as it deems appropriate, Notwithstanding anything to the contrary in this Agreement or any other
agreement between ¥CW and Merchant, upon the violation of any provision contained the MERCHANT AGREEMENT TERMS AND
CONDITIONS or the accurrence of an Event of Default under the MERCHANT AGREEMENT TERMS AND CONDITIONS, the Specified
Percentage shall equal 100%, A list of all fees applicable under thia agreement Is annexed hereto in Appendix A,

Purchasy Paice: : SPECIFIED PEECENTAGE: PURCHASED AMOUNT!
$159,000.00 2BY% . $206,850.00

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “SECURITY AGREEMENT AND GUARANTY”
AND “ADMINISTRATIVE FORM” HEREOF ARE HEREBY INCORPORATED HEREIN AND MADE A FART OF THIS AGREEMENT.

 

 

 

 

FOR THE MERCHANT #1 OWNER/GUARANTOR #1

> BAe a > Ne
Name: JBNS CJENSEN : Name: JENS C JENSEN

Tithe: OWNER : SSN: XXX-XX-XXXX

SSN: 622-836-7900 =>

FOR THE MERCHANT # OWNER/GUARANTOR #2

By: ° By:

Name: N/A Name: N/A

Title: N/A : SSN: N/A

SSN: N/A

‘To the extent set forth herein, each of the parties is obligated upon his, her or its execution of the Agreement to all terme of the Agreement, Including
the Additional Terma set forth below, Bach of above-eigned Merchant and Owner(s) represents that he or she ls authorized to sign this Agreement for
Merchant, legally binding ald Merchant to pey thi obligation and that the information provided herein and in all of YCW documents, forms and
recorded interviews {a trie, accurate and complete in ell respects.  eny such information |s false or misleading, Merchant shall be deemed in material
breach of all agreements between Merchant and YCW, and YCW shall be entitled to all remedies avatiable under law. YCW may produce a monthly
statement reflecting the delivery of the Specified Percentage of Recelvables from Merchant via Processor and/or Operator to YCW. An luvestigadve
teport may be made in connection with the Agreement. Merchent and each of the abcve-slgned Owners authorizes YCW, Its agents and
representatives and any credit-reporting agency engaged by YCW, to (1} investigate any references given or any other statements or data obtained
from or about Merchant or any. of Its Qwners for the purpoee of this Agreement, and (il) pull a credit report at any tlme now or for so Jong as
Merchant and/or Owners(s) continue m have any obligation owed to YCW aa a consequence of this Agreement or for YCW's ability to determine
Merchant's eligibility to enter into any future agreament with Company.
ANY MISREPRESENTATION MADE BY MERCHANT OR OWNGER IN CONNECTION WITH THIS AGREEMENT MAY

CONSTITUTE A SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL MISREPRESENTATION.
1493369

 

G-L
Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 8 of 56

ALTRI erie ae a eee etn ea gt ye

wiehaetant as

SPs ar TS ele

2-TETL VET,

Mnothe date angle

Eg Taal EU

 
M&RCHANT AGREEMENT TERMS AND CONDITIONS

I. TERMS OF ENROLLMENT IN
PROGRAM
Ll. ‘
Merchant shall execute an agreement (the
“Merchant Deposit Agreement”) acceptable to
YCW, and appoint a Bank acceptable to
YCW, to obtain electronic fund transfer
services and/or “ACH™ payments. Merchant
shall provide YCW and/or its authorized agent
with alt of the Information, authorizations and
pasawords necessary to verify Merchant’s
rocelvables, receipts and deposits Into the
account, Merchant shall authorize YCW
and/or It's agent to deduct the amounts owed
to YCW for the Receipts as specified herein
from settlement amounts which would
otherwise be due to Merchant from electronic
check transactions and to pay such amounts to
YCW by pennitting YCW to :withdraw the
specified percentages by ACH debiting of the
account, The authorization shail be
irrevocable absent YC W's written consent.
1.2 Future Purchases, YCW reserves
the right fo rescind the offer: fo make any
purchase peyments hereunder, in Its sole
discretion.
1,3 Financial Condition. ‘Merchant and
Guarantor(s) authorize YCW and its agents to
investigate thelr finanolal responsibility and
history, and will provide to YCW any bank or
financial statements, tax returns; ete, as YCW
deenrs necessary prior to or at any time after
execution of this Agreement. A photocopy of
this authorization will be deemed az
acceptable for release of financial information.
YCW is authorized to update such
information and financial profiles from tims ta
time es it deems appropriate.
1,4 Transactional History. Merchant
authorizes their bank to provide YCW with
Merchant's banking and/or credit-card
processing history to determine qualification
or continuation in this prograin. ,
Ls indemnification. Merchant and
Guarantor(s) jointly and geverdlly indemnify
and hold harmless Processor, its officers,
directors and shareholders against all losses,
damages, claims, liabilities and expenses
{including reasonable attorney's fees} Incurred
by Processor resulting from (8) slaims
asserted by YCW for monies owed to YCW
from Merchant and (b) actlons taken by
Processor in reliance upon Information or
instructions provided by YCW, ;

L6 No Liability. In no event will YCW

be liable for any claims asserted by Merchant ,

under any legal theory for lost profits, lost
revenues, fost business  -opportunities,

Rav, 9.657

exemplary, punitive, special, ineldental,
indirect or con sequential damages, each of
which ja waived by Merchant and
Guarantor(s).

1.7 Reliance on Terms. Section 1.1, 1.9,
1,10 and 2.5 of this Agreement are agreed to
for the benefit of Merchant, YCW and
Processor, and notwithstanding the fact that
Processor is not a party of this Agreement,
Processor may rely upon their terms and raise
them as « defense in any action,

1.8 Sale _of Receipts. Merchant and
YCW agree that the Purchase Price under this
Agreement is ln exchange for the Purchased
Amount and that such Purchase Price is not
intended to be, nor shall ft be construed as a
foan from YCW te Merchant, Merchant
agrees that the Purchase Price ls in exchange
for the Receipts pursuant to this Agreement
equals the fair market value of such Receipts,
YCW has purchased and shall own ail the
Receipts descrtbed in this Agreement up to the
full Purchased Amount as the Receipts are
created, Payments mada to YCW in respect to
the full amount of the Receipts shall be
conditioned upon Merchant's sele of products
and services and the payment therefore by
Merchasit’s customers in the manner provided
In Section 1.1. In no event shall the aggregate
of all amounts be deemed as interest
hereunder and charged or collected hereunder
exceed the highest rate permissible st law. In
the event that a court determines that YCW
has charged or recelved interest hereunder in
excess of the highest rate allowed by law, then
the rate in effect hereunder shall automatloally
be reduced to the maximum rate permitted by
applicable Jaw and YCW shall promptly
refund to Merchant any interest received by
YCW in excess of the maximum lawful rate, it
being intended that Merchant not pay or
contract to pay, and that YCW not receive or
contract to recelyve, directly or indirectly in
any manner whatsoever, interest in excess of
that which may be pald by Merchant under
applicable law.

1.9 Power._of Attorney Merchant
irrevocably appoints YCW as its agent and
attorney-In-fact with full authority to take any
action or execute any instrument or document
to settle alf obligations due to YCW from
Processor,.or in the cage of a violation by
Merchant of Section 1.10 or the occurrence of
an Event of Default under Sectlon IL hereof,
from Merchant, under this Agreement,
including without Ilmitatlon (i) to obtain and
adjust insurance; (ii} to collect monies due or
to become due under or in respect of any of
the Collateral; (lif) to receive, endorse and

=>

collect any checks, notes, drafts, instruments,
doouments or chattel paper In connection with
clause (i) or clause (ii) xbove; (iv) fo sign
Merchant’s name on any invoices, bill of
lading, or assignment directing customers or
account debtors to make payment directly to
YCW; and (y) to file any claims or take any
action or institute any proceeding which YCW
may deem necessary for the collection of any
of the unpaid Purchased Amount from the
Collateral, or otherwise to enforce Its rights
with vespect to payment of the Purchased
Amount,

E10 Protections agoinst Default. The
following Protections | through & may be
invoked by YCW, immediately and without
notice to Merchant in the event: (2) Merchant
takes any action to discourage the use of
electronic check processing that are settled
through Processor, or permits any event to
occur that could have an adverse effect on the
use, acceptance, or authorization of checks for
the purchase of Merchant’s services and
products including but not [imited to direct
deposit of any checks into a bank account
without scanning into the YCW eleotronic
check processor; (b) Merchant changes its
arrangements with Processor in any way that
is adverse ta YCW; (c} Merchant changes the
electronic check processor through which the
Recelpts are settled from Process or to another
electronfe check processor, or permits any
event to occur that could cause diversion of
any of Merchant's check transactions to
another processor; (d)} Merchant interrupts the
operation of this business (other than, adverse
weather, natural disasters or acts of God}
transfers, moves, sells, disposes, transfers or
otherwise conveys its business or assets
without (i) the express prior written consent of
YCW, and (ii) the written agreement of any
purchaser or transferee to the assumption of
all of Morchant’s obligations under this
Agreement pursuant to documentation
satisfactory to YCW; or (e) Merchant takes
any action, falis to take any action, or offers
any incentlye—economic or otherwise—the
result of which will be to induce any customer
or customers to pay for Merchant's services
with any means other than checks that are
settled through Processor. These protections
aro in addition to any other rentedies available
to YCW at law, in equity or otherwise
pursuant to this Agreement. Protection L: The
fall uncollected Purchase Amount plus ail fees
due under thls Agreement and the attached
Security Agreement becomes due and payable
in fall immediately, Protection 2, YCW may
enforce the provisions of the Personal

Pee ol
Owner 1 Initials:

 

Owner 2 Dnltlets: a eee

 

e-3

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 9 of 56

atone ety

 

Fee

SSL RR MTE SLE TT eats

rea Te

9ST ae TL

A ettatrs be ae

Weattete Beth Fat See
Guarantoo of Performance against the
Guarantor(s). Protection 3. Merchant shail,
upon execution of this Agreement, deltver to
Y¥CW an executed confession of judgment in
favor of YCW in the amount of the Purchase
Amount stated in the Agreement, plus
attorneys’ fees calculated at twenty-five
percent (25%) of the balance due hereunder at
the time of breach. Upon breach of any
provision in this paragraph 1.10, YCW may
enter that confession of Judgment as a
judgment with the Clerk of the Court, without
notices, and execute thereon. Protection 4,
¥CW may enforce its security Interest in the
Collateral identified in the Security
Agreement herein, Protection 5. YCW may
proceed to protect and enforce: its rights and
remedies by lawsnit, In any such lawauit, in
which YCW shall recover judgment against
Merchant, Merchant shell be lable for all of
YCW's costs of lawsuit, including but not
limited to all reasonable attomeys’ fees and
court costs (in addition te any remedies
pursuant to Protection 3 of this section 1.10),
Protection 6. Merchant shall upon execution
of this Agreement, delivery .to YCW an
executed assignment of lease of Merchant's
promises in favor of YCW, Upon breach of
any provision In thls paragraph 1.10, YCW
may exercise its rights under such assignment.
Protection 7, YCW may debit Merchant's
depository accounts wherever situated by
means of ACH debit or facsiinile signature on
a computer-generated check drawn on
Merchant's bank account or otherwise, in an
amount consistent with the Specified
Percentage. Protection 8. YCW shall have the
right, withoat waiving any of its rights and
remedies and without notice to Morchant
and/or Guaranfor{s}, to notify Merchant's
credit card processor of the sale of Receipts
hereunder and to direct such credit card
processor to make payment ta YCW of all or
eny portion of the amounts recsived by such
credit card processor on behalf of Merchant,
Merchant’ hereby grants to YCW an
irrevocable power ~ of-attorney, which power
of-attorney shall be coupled with an interest,
and hereby appoints YCW or, any of YCW
representatives as Merchant's attorney-in
~fact, to take any and all actlon necessary to
direct such new or additional credit card
processor to make pryment to YCW as
contemplated by this Sectlon.

1.11 Protection of Information,
Merchant and each person signing this
Agreement on behalf of Merchant and/or as
Owner, In respect of himself or herself
personally, authorizes YCW. to disclose

{
Rov, 9.6.17

information concerning Merchant's and each
Owner's and/or Guarantoi(s)’s credit standing
and business conduct only, to agents,
affilintes, subsidiaries, and credit reporting
bureaus, Merchant,  Guarantor(s} and
Owner(s) hereby waives to the maximum
extent permitted by law any claim for
damages against YCW or any of its affiliates
relating to any ({) investigation undertaken by
or on behalf of YCW as permitted by this
Agreement or (il) disclosure of information as
permitted by this Agreement.

1.32 * Merohant
understands and agrees that the terms and
conditions of the products and services offered
by YCW, including this Agreement and any
other YCW documentation 8 (collectively,
“Confidential Informatlon"} ars proprietary
and confidential information of YCW.
Accordingly, unless disclosure is required by
jaw or court order, Merchant shall not disclose
Confidential Information of YCW to any
person other than an attorney, accountant,
financial advisor or employes of Merchant
who needs to know such information for the
purpose of advising Merchant (“Advisor”),
provided such Advisor uses such information
solely for the purpose of advising Merchant
and first agress In writing to be botind by the
terms of this Sectlon 1.12,

$43 DBIA’'s, Merchant hereby
acknowledges and agrees that YCW may be
using “doing business as’ or “d/b/a” names in
conneotion with various matters relating to the
transactlon between YCW and Merchant,
including the filing of UCC-1 financing
statements and other notices or fillngs.

Ti, REPRESENTATIONS, WARRANTIES
AND COVENANTS

Merchant represents warrants and covenants
that as of this date and during the term of this
Agreement:

2.1

Infermation. Its bank and financial
statements, copies of which have been
furnished to YCW, and future statements
which will be furnished hereafter at the
discretion of YCW, fulrly represent the
financial condition of Merchant at such dates,
and prior to execution of the Agreement, there
has been no materia! adverse changes,
finanoial or otherwise, in such condition,
operation or ownership of Merchant.
Merchant has a continuing, affirmative
obligation to advise YCW of any material
adverse change in tts financial condition,
operation or ownership. YCW may request
statements at any time during the performance

»

of this Agreement and the Merchant shall
provide them to YCW within 5 business days.
Merchant's failure to do so is a material
breach of this Agreement.

2.2 Governmental Approvals. Merchant
is In cormpliance and shal! comply with all
laws and has valid permits, authorizations and
licenses to own, operate and lease its
properties and to conduct the business In
which it is presently engaged.

2.3 Authorization. Merchant, and the
person(s) signing this Agreement on behalf of
Merchant, have full power and authority to
Incur and perform the obligations under this
Agreement, all of which have been duly
authorized,

2.4 Insurance, Merchant will maintain
business-interruption insurance naming YCW
as loss payea and additional Insured in
amounts and against risks as are satisfactory
to YCW and shail provide YCW proof of such
jusurance upon request,

25 Electronic Check Proceaing
Agreemont, Merchant will not change its

‘processor, add terminals, change ite financial

institution or bank account(s) or fake any
other action that could have any adverse effect
upon Merchani’s obligations under this
Agreemont, without YCW’s prior written
consent. Any such change shall be a material
breach of this Agreement,

2.6 £ :
Merchant will not conduct Merchant’s
businesses under auy name other than as
disclosed to the Processor and YCW or
change any of Its places of business.

2,7 Estoppel Certificate. Merchant will
at any tine, and from time to time, upon at
least one (1} day’s prior notice from YCW to
Merchant, exeoute, acknowledge and deliver
to YCW and/or to any other person, person
finn or corporation specified by YCW, a
statement certifying that this Agreement is
unmodified and in full forse and effect (or, if
there have been modifications, that the same
Is in full force and effect as modified and
stating the modification s) and stating the
dates which the Purchased Amount or any
portion thereof has been repaid,

2.8 i .
Merchont shall not further encumber the
Receipts, without (1) written consent of YCW,
and (fi) the written agreement of any
purchaser or transferee to the assumption af
all of Merchant’s obligations under this
Agreement pursuant to documentation
satisfactory to YCW; or {iii} Merchant takes
any action, fails to take any action, of offers
any incentive economic or otherwise—the

_—
Owner | Inttlais: ~

Owner 2 Initials:

 

eK

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 10 of 56

eta dey ee oA ee ete

ee

og a EE ete oe

ye PUREE VT RT CU ee:

SEE IT tie a ect

 
result of which will be to Induce any customer
or customers to pay for Merchant's services
with any means other than checks that are
settled through Processor, These protections
ere In addition to any other remedies available
to YCW at lew, in equity or otherwise
pursuant to this Agreement, Protection 1: The
full uncollected Purchase Amount plus all fees
due under this Agreement and the attached
Security Agreement become due and payable
In full Immediately, Protection 2. YCW may
enforce the provisions of the Personal
Guarantee of Performance against the
Quarantor{s). Protection 3, Merchant shail,
npon whether in the form of a purchase of, a
joan against, collateral against or the sale or
purchase of credits against, Receipts or future
cheok sates, with any party other than YCW,
2.9 Unencumbered Receipts, Merchant
has good, complete and marketable title to all
Receipts, free and clear of any and ail
Habilities, llens, claims, changes, restrictions,
conditions, options, vights; mortgages,
security Interests, equities, pledges and
encumbrances of any kind or nature
whatsoever or any other rights or interests that
may be inconsistent with the transactions
contemplated with, or adverse to the interests
of YCW,

2.10 Business Purpose. Merchant is a valid
business in good standing under the laws of
the jurisdictions in which it, is organized
and/or operates, and Merchant is entering Into
this Agreement for business purposes end nat
as a consumer for personal, family or
~ household purposes.

2.11 W CY
Merchant's executlon of and/or performance
under this Agreement will not cause or create
an event of default by Merchant under any
contract with another person or entity.

IkL, EVENTS OF DEFAULT AND
REMEDIES

3 Events of Default, The occurrence
of any of the following ovonts shall constitute
en “Event of Default” hereunder: (a} Merchant
shall violate any term or covenant in this
Agreement; (b}) Any yepresentation or
warranty by Merchant In this Agreement shall
prove to have been incorrect, false or
misleading In any material respect when
made; (o} the sending of notlee of termination
by Guarantor(s) prior to the Purchased
Amount being paid to YCW; {(d} Except for:
(f} as a result of an Act of God, (i) filing for
protection under applicable bankruptcy law,
(fil) an assignment for the benefit of the
oreditors, and (iv) similar protection; (¢)

Rev. 9.6.17

Merchant shall transfer or sell ail or
substantially all of its assets; .(f Merohant
shall make or send notice of any Intended bulk
sale or transfer by Merchant: (¢) Merchant
shall use multiples depositor y accounts
without the prior written consent of YCW; (h)
Merchant shal! change its depositing account
without the prior written consent of YCW; (i)
Merchant shall perform any act that reduces
the value of any Collateral granted under this
Agreement; (j} Merchant shall default under
any of the terms, covenants and conditions of
any other agreement with YCW; or (k)
Merchant shall fall to deposit its Receipts into
the Account,

3.2 Remedies. In case any Event of
Default occurs and Is not waived pursuant

to Section 4.4, hereof, YCW may proceed to
protect and enforce its rights or remedica by
suit in equity or by action at law, or both,
whether for the specific performance of any
covenant, agreement or other provision
contained herein, or to enforce the discharge
of Merchant's obligations hereunder
{ineluding the Personal Guarantee} or any
other legal or equitable right or remedy. All
rights, powers and remedies of YCW In
connection with this Agreement may be
exercised at any tne by YCW after the
ocourrence of an Event of Default, are
cumulative and nat exclusive, and shal! be in
addition to any other rights, powers or
retnediss provided by law or equity.

3.4 Costs, Merchant shall pay to YCW
all reasonable costs assoclated with (a) «
breach by Merchant of the Covenants In this
Agreement and the enforcement thereof, dnd
(b} the enforcement of YCW's remedies set
forth herein, Including but not limited to court
costs and attorneys’ fees calculated at twenty-
five percent (25%) of the balance at the time
of default as provided for In section 1.10
herein.

3.4 Required Notifications. Merchant is
required to give YCW written notice within
24 hours of ahy filing under Title 11 of the
United States Cods. Merchant is required to
give YCW seven (7} days’ written notice prior
to the closing of any aale of all or substantially
all of the Merchant's asgeta or stock.

LV, MISCELLANEOUS

44 Modifications: Agreements. No
modification, amendment, waiver or consent
of any provision of this Agreement shall be
effective unless the same shell be In writing
and signed by both parties,

4.2 Assignment YCW may assign,

tranafer or sell its rights to receive the

»

Purchased Amount or delegate Its duties
hereunder, either in whole or in part without
prior notice to the Merchant.

43 Notices. All notices, requests,
consent, demands and other communications
hereunder shall be delivered by certified mail,

returm receipt requested, to the respective ©

patios to this Agreement at the addresses set
forth In this Agreement and shall become
effective only upon receipt.

4.4 Wabkver Remedies. No failure on the
part of YCW to exercise, and no deluy in
exercising, any right onder this Agreement,
shall operate as a waiver (hereof, nor shall any
single or partial exercise of any right undor
this Agreement preclude any other or further
exercise thereof or the oxerclse of any other
right. The remedies provided hereunder are
cumulative and not exclusive of any remedies
provided by law or equity,

45 Bluding Effect. This Agreement
shall be binding upon and inure to the benefit
of the parties and their respective successors
and assigns, exeept that Merchant shall not
have the right to assign its rights hereunder or
any interest herein without, the prior written

consent of YCW which consent may be -

withheld In YCW’s sole discretion.

4.6 Governing . Law, Venue. _and
Jurisdiction. This Agreement shall be
governed by und construed’ exclusively in
accordance with the laws of the State of New
York, without regards to any appiloable
prinsiples of conflicts of law, If there is any
suit, action or proceeding arising hereunder, or
the interpretation, performance or breach
hereof, then such [itigatlon shall only be
instituted in any court sitting In New York
State, (the “Acceptable Forums”). The parties
agree that tie Acceptable Forums are
convenient, and submit to the jurisdiction of
the Acceptable Forums and waive any and all
abjections to jurisdiction or venue, Should a
proceeding be inltiated in any other forum, the
parties waive any right to oppose any motion
or application made by either party to transfer
such proceeding to an Acceptable Forum.

47 Survival of Representation, etc, All
representations, warranties and covenants
hereln shall survive the execution and delivery
of this Agreement and shall continue in full
force until all obligations under this
Agreament shall have been satisfied in full
and this Agreement shall have terminated.

4.8 Severability, In case any of the

provisions in this Agreement is found to be

invalid, iHegal or unenforceable in any

respect, the validity, legality and

enforceability of any other provision
. oe

Owner | Initials:

Owner 2 Initials:

Ser ans aenRN

 

E-5

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 11 of 56

eee ee

oA EEL Rm EE ERE

ag re ee

AITPORS A yey at

a EPEAT Mert te de

eaten

OR

je SST ST EMER TE
contained herein shail not in any way be
affected or Impaired.

49 Entire Agreement, Any provision
hereof prohibited by law shall be ineffeotive
only to the extent ef such prohibition without
invalidating the remaining provislons hereof.
This Agrecment and Security Agreement
hereto embody the entire agreoment between
Merchant and YCW and supersede all prior
agreements and understandings relating to the
subject matter hereof,

4.10 JURY TRIAL WAIVER. THE
PARTIES HERETO WAIVE TRIAL BY
JURY IN ANY COURT IN ANY SUIT,
ACTION OR PROCEEDING ON ANY
MATTER ARISING IN CONNECTION
WITH OR IN ANY WAY RELATED TO
THE TRANSACTIONS GF WHICH THIS
AGREEMENT IS A PART OR THE
ENFORCEMENT HEREOF, THE
PARTIES HERETO ACKNOWLEDGE
THAT EACH MAKES THIS WAIVER
KNOWINGLY, WILLINGLY AND
VOLUNTARILY AND . WITHOUT
DURESS, ANB ONLY AFTER
EXTENSIVE CONSIDERATION OF THE
RAMIFICATIONS OF THIS WAIVER
WITH THEIR ATTORNEYS,

41 " . THE
PARTIES HERETO WAIVE ANY RIGHT
TO ASSERT ANY CLAIMS AGAINST
THE OTHER PARTY, AS A
REPRESENTATIVE OR MEMBER IN
ANY CLASS OR REPRESENTATIVE
ACTION, EXCEPT WHERE SUCH
WAIVER IS PROHIBITED BY LAW
AGAINST PUBLIC POLICY, TO THE
EXTENT EITHER PARTY is
PERMITTED BY LAW OR, COURT OF
LAW TO PROCEED WITH A CLASS OR
REPRESENTATIVE ACTION AGAINST
THE OTHER, THE PARTIES HEREBY

Rav. 9,617

AGREE THAT: (1) THE PREVAILING
PARTY SHALL NOT BE ENTITLED TO
RECOVER ATTORNEYS' FEES OR
COSTS ASSOCIATED WITH PURSUING
THE CLASS OR REPRESENTATIVE
ACTION (NOT WITHSTANDING ANY
OTHER PROVISION IN THIS
AGREEMENT}; AND (2) THE PARTY
WHO INITIATES OR PARTICIPATES AS
A MEMBER OF THE CLASS WILL NOT
SUBMIT A CLAIM OR OTHERWISE
PARTICIPATE IN ANY RECOVERY
SECURED THROUGH THE CLASS OR
REPRESENTATIVE ACTION.

412 Facsimile. Acceptance. Facsimile
signatures and/or via Portable Digital Format
(PDF) shall be deemed acceptable for alt
purposes,

4.13 Arbitration. If YCW, Merchant or
any Guerantor requests, the other partles agree
to arbitrate all disputes and claims arising out
of or relating to the Agreement. If YCW,
Merchant or any Guarantor seeks to have a
dispute settled by arbliration, that party must
first send to the other party, by certified mail,
a written Notice of Intent to Arbitrate, If
YCW, Merchant or any Guarantor do not
reach an agreement to resolve the clan within
30 days after the Notice is received, YCW,
Merchant or any Guarantor may commence an
arbitration proceeding with the American
Arbitration Association (‘AAA"}, located in
New York City, YCW will promptly
reimburse Merchant or the Guarantor any
arbitration filing feo; however, in the event
that both Merchant eid the Guarantor must
pay filing fees, YCW will only reimburse
Merohant’s arbitration fillng fee and, except as
provided in the next sentence, YCW will pay
all administration and arbitrator fees, If the
arbitrator finds that either the substance of the
claim raised by Merchant or the Guarantor or

»

the relief sought by Merchant or the Guarantor
is improper or not warranted, as measured by
the standards set forth in Federat Rus of Civil
Procedure Li(b}, then YCW will pay these
fees only if required by the AAA Rules, If the
arbitrator grants rellef to Merchant or the
Guarantor that is equal to or greater than the
value of what Merchant or the Guarantor has
requested in the acbitration, YCW shall
relmburse Merchant or the Guarantor for that
person’s reasonable attorneys’ fees and
expenses incurred for the arbitration.
Merchant and the Gnarantor agree that, by
entering into this Agreement, they are walving
the right to tial by Jury. PURCHASER,
MERCHANT AND ANY GUARANTOR
MAY BRING CLAIMS AGAINST ANY
OTHER PARTY ONLY IN THEIR
INDIVIDUAL CAPACITY,

and not as a plaintiff or class member In any
purported class or representative proceeding.
Further, ¥CW, Merchant and any Guarantor
agtes that the arbitrator may not consolidate
proceedings for more than one person's
claims, und may not otherwise preside over
any form of a representative or class
proceeding, and that if this specific provision
is found unenforceable, then the entirety of
this arbitration clause shail be null and void,
MERCHANT AND ANY GUARANTOR
MAY OPT OUT OF THIS CLAUSE, To opt
oul of this Arbitration Clause, Merchant
and/or Guarantor may send YCW a notice that
the Merchant or Guarantor does not want this
clause to apply to this Agreement, For any opt
out to be effective, Merchant and/or Guarantor
must send an opt out notice to the following
address by regtstered mall, within 14 days
after the date of this Agreement: 116 Nassau
Street, Suite 804, New York, NY 10038

Owner ! Initials:

Owner 2 Initials:

 

E-l

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 12 of 56

A A PATE AS Sn amare tale

sap Ur et eat

PTE re

AEE TEeS se

20 TE SET

 

ME, MEP cin

 

 
YELLOWSTONE CAPITAL WEST, LLC - SECURITY AGREEMENT AND GUARANTY

Business Legal Name: INTERIOR COMMERCIAL INSTALLATION, INC.
D/B/A: INTERIOR COMMERCIAL INSTALLATION
Type of Entity: Corporation BIN #; XX-XXXXXXX
Physical Address; 3670 CONCORD AVE, BRENTWOOD, CA 94613
Malling Address: 3670 CONCORD AVE, BRENTWOOD, CA 94513

L SECURITY AGREEMENT

. To secure Merchant’s payment and performance obligations to YCW under the Merchant Agreement, Merchant
hereby grants to YCW 2 security Interest in all assets now owned, or hereafter soquired, including without Ilmitetion: (a) all accounts,
including without limitation, all deposit accounts, accounts-receivable, and other recelvables, chattel paper, documents, equipment,
general intangibles, instruments, and inventory, as those terms are defined by Article 9 ofthe Uniform Commercial Cods (the "UCC"),
now or hereafter owned or acquired by Merchant; and (b) all proceeds, as that term ia dofined by Article 9 of the UCC (“a" and “b"
collectively, the “Collateral”),
Crost-Collateral, ‘To secure Guarantor’s payment and performance obligations to YCW under this Security Agreement and Guaranty
{the “Agreoment”), Guarantor hereby grants YCW an additional security Interest in

 

the (“Additional Collateral"), Guarantor(s) understands that ¥CW will have a security interest In the aforesaid Additional Collateral
upon execution of this Agreement. Merchant and Guarantor cach acknowledge and agree that any security interest granted to YCW
under att agresinent between Merchant or Guarantor and YCW (the “Cross-Collateral”} wilt secure the obligations hereunder and under
the Merchant Apresment. | _

Merchant and Guarantor each agrees to execute any documents or take any action in connection with this Agreement as YCW deeins
necessary to perfect or maintala YCW's firat priority security interest in the Collateral, the Additional Collateral and the Cross-
Collateral, Including the execution of any account contro! agreemenis, Merchant and Guarantor each hereby authorizes YCW to file
any financing statements deemed necessary by YCW to perfect or maintain YCW’s seourity Interest, which finencing statement nay
contetn notification that Merchant end Guarantor have granted a negative pledge to YCW with respect to the Collateral, the Additional
Collateral and the Cross» Collateral, and that any subsequent Ilenor may be tortlously interfering with YCW’s rights. Merchant and
Guarantor shall be Hable for and YCW may charge end collect all costs and expenses, including but not limited to attornoy's fees,
which may be Incurred by YCW in protecting, preserving and enforcing YCW's security faterest and rights, Merchant further

acknowledges that YCW may’ use another legal name and/or D/B/A when designating the Secured Party, when YCW files the abave-
referenced financing statement(s).

Nevative Pledge. Merchant and Guarentor(s} each agrees not to create, incur, assume, or permit to exist, directly or indirectly, any lien
on or with respect to any of the Colfateral, the Additional Collateral or the Cross-Collateral, aa applicable.

. YCW shall have the right to cure Merchant's dofault in the payment of rent on the
following terms, In the event Merchaut is served with papers in an actlon against Morchant for nonpayment of rent or for summary
eviction, YCW may execute its rights and remedies under the Assignment of Lease, Merchant also agrees thet YCW may enter into an
agreement with Merchant's landlord giving YCW the right: (a) to enter Merchant's premises and to take possession of the fixtures and
equipment therein for the purpose of protecting and preserving same: and (b) to assign Merchant's lease to another qualified Merchant
capable of oporating a business comparable to Merchant's at such premises,

Remedies, Upon any Event of Default, YCW may {i} pursue any remedy available at law (including those available under the
provisions of the UCC), (ii) or in equity to collect, euforce, or satisfy any obligations then owing, whether by acceleration or otherwise,
and (iil) exercise its rights under this Agreement.

I, GUARANTY
ft . The undersigned Guarantor(s) hereby guarantees to YCW, Merchant's performance of all of the
representations, warvantles, covenants made by Merchant tn this Security Agreement and Guarantee, and the Merchant Agreement, as

each agreement may be renewed, amended, extended or otherwise modified (the “Guaranteed Obligations”). Quarantor's obligations —

ave dus (i) at the time of sny breach by Merchant of any representation, warranty, of covenant made by Merchant in this Agreement
and the Merchant Agreement, and (ii) if eny representation, warranty or covenant made by Merchant in this Agreement, or the Merchant
Agreement, are false and/or misleading, in YCW's sole and absolute discretion.

Guarantor Waivers. In the event that Merchant falls to deliver the receivables purchased hereunder or perform any obligation when
due under the Merchant Agresment, YCW may enforce its rights under this Agreement without first seeking to obtain payment from

Merchant, any other guarantor, or any Collateral, Additional Collateral or Crosa-Collateral YCW may hold pursuant to thig Agreement
or any other guaranty.

Rev. 9.6.17 ‘ Owner L Inttials:
. . , Owner 2 Initiola:

2

 

 

 

<-
Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 13 of 56

eR AEE

Ore Ree

BEE

IRF as the

ate SPAT

TERS ETA eR Te

aie.

arty atta td

phate bet eeg S LET dT QeE oe otal
Ycw does not have to notify Guarantor{s) of any of the following events and Guarantor(s) will not be released from itsthelr
obligations under this Agreement if it is not notified of: (i) Merchant's failure to thnely perform any obligation under the Merchant
Agreement; (it) any adverse change In Merchant's financial condition or business; (iil) any sale or other disposition of any collateral
securing the Guaranteed Obligations or any other puarantee of the Guaranteed Obligations; (iv) YCW's acceptance of thiz Agreement ;
and (v) any renewal, extension or other modification of the Merchant Agreement or Merchant's othor obligations to YCW, In addition,
YCW may take any of the following actions without releasing Guarantor from any of Its obligations under this Agreement : (1) renew,
extend or otherwise modify the Merchant Agreement or Merchant's other obligations to YCW; (ii) release Merchant from ite
obligations to YCW; (iii) sell, release, impair, waive or otherwise fail to realize upon any collateral securing the Guaranteed
Obligations or any other. guarantee of the Guaranteed Obligations; and {iv} foreclose on any collateral securing the Guaranteed
Obligations or any other guarantee of the Guaranteed Obligations in a manner that impairs or preoludes the right of Guarantor to
obtain relmbursement for payment under this Agreement. Until the Merchant Amount plugs any accrued but unpald interest and
Merchant's other obligations to YCW under the Merchant Agreement and this Agreement are satisfied in full, Guarantor shall not seek
relmbursement from Merchant or any other guarantor for any amounts paid by it under this Agreoment. Guarantor permanently waives |
and shall not seek to exercise any of the following rights that It may have against Merchant, any other guarantor, or any collateral
provided by Merchant or any other guarantor, for any amounts paid by it, or acts performed by it, under this Agreement: (i}
subrogation; (il) relmbursement; (iii) performance; (iv) indemnification; or (v) contribution, In the event that YCW must return any
amount paid by Merchant or any other guarantor of the Guaranteed Obligations because that person has become subject to a

proceeding under the United States Bnnkruptey Code or any similar few, Guarantor's obligations under this Agreement shail Include
hat amount.

IN WITNESS WHEREOF, the parties have executed this
Security Agreement and Guaranty as of the date first written above:

 

 

 

 

FOR THE MERCHANT #1 OWNER/GUARANTOR #1
Name: JENS C JENSEN : Name: JENS C JENSEN
Title: OWNER . SSN: XXX-XX-XXXX

SSN: XXX-XX-XXXX .

FOR THE MERCHANT #2 OWNER /GUARANTOR #2
By: By:

Name: N/A . Name: N/A

Title:N/A ' SSN: N/A

SSN: N/A

AGREED AND ACCEPTED:

YELLOWSTONE CAPITAL WEST, LLC
By:

 

Name:
Titie:

Rov. 9.6.17

 

E-%

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 14 of 56

wien ae thine NAA ee eeu eae ne

TCA GM ent hy ott Sim tne

eae ae mth Meee ft te tna

TE EE

STR TR pee Pe TT et

a

ETE ee

 

Se atansee aes

 

Taree rind
From: Servicing Servicing = Fax: 15473240552

Fo:

UGG FINANCING STATEMENT ADDITIONAL PARTY

FOLLOW INSTRUCTIONS

18. NAME OF FIRST DEBTOR: Same azine tu or 1b on Finenelng Statement if ine 1b was left bienk

decause Individual Deblor name did nol Mi, check here. a}

Pax: (620) 227-2358

 

Ti, ORGANIZATIONS NAME
INTERIOR COMMERCIAL INSTALLATION, INC,

 

OR

 

18D. INDIVIOUAL'S SURNAME

 

 

FIRST PERSONAL NAME

 

ADDITIONAL NAME(SIINITIALIS)

SUFFIX

 

 

Page: 6 of 13 LU10/2018 12:86 PM

 

THE ABOVE SPACE IS FOR FILING OF FICHE USE ONLY
19. ADDITIONAL DEBTOR'S NAME; Provide only one Oebtor name [198 or 19b) (use exact, fut name: do not oml, madly, or abbreviete any per! of the Debtor's nama}

 

[i98, GRGANIZATIONS NAMEEURO SURFACING LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR Iya 7ROIVIDUATS SURNAME FIRST PERSONAL WANE RODITIONAL NAME(SHINTIALIS) SUFFIX
JENSEN JENS CHRISTIAN
ic. MAILING ADORESS 3859 BALEOUR RD city STATE POSTAL CODE COUNTRY
BRENTWOOD OA 194513 USA
20. ADDITIONAL DEBTOR'S NAME: Provide only ang Debtor name (200 of 20b) (use exact, full name: do not emit, maddy, or abbreviate any part of the Debtor's nama}
iba. ORGANIZATION S NAME.
OR late TRENVIOUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAMELSIANTIALIS) ~~ TSUFEIN
Zoe. MAILING ADDRESS CITY STATE pers CODE COUNTRY
2t, ADDITIONAL DEBTOR'S NAME: Provide only one Deotor name (21a of 21b) (use expat, full reme; do not omit, mouly, or abbreviate any part of the Dento’s nome)
fin, ORGANIZATIONS NAME
OR fig INDIVIOUAL'S SURNAME FIRST NAME RAMECS}AITIALTS: SUFFIX
‘Wie. MALING ADDRESS ary STATE ree CODE COUNTRY
22.7] ADDITIONAL SECURED PARTY'S NAME or CI ASSIGNOR SECURED PARTY'S NAME: Provide only ong nome (220 of 22b}
Tze, ORGANIZATIONS NAME
OR faa INDIVIDUALS SURNAME THIRST PERSONAL NAME ADLITIGNAL NAMEISMINITIAL(S) [SUPE
“Sic. MAILING ADORESS city STATE JPOSTAL CODE COUNTRY
simian
23. ADDITIONAL SECURED PARTY'S NAME or [~] ASSIGNOR SECURED PARTY'S NAME: Provide only oop name (238 or 23b)
OF PRE TINDIVIBUAL'S SURNAME RS AL NAM AOCITIONAL NARETSUINIFIALIS) [SURFER
23¢, MAILING ADDRESS ary B AL E COUNTRY”

 

 

 

 

 

 

24, MISCELLANEOUS;

 

FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY (Porm UCCIAP} (Rey. 08/2241}

eyNileit FA

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 15 of 56

ve wi ceaa aad VE RH He!
From: servicing Servicing = Pax: 13479910852 Ta;

Pax: (620) 217-2358 Page: 6 of 23 EMAG2028 12:58 PRT
Thit ACKNOWLEDGEMENT raftects the information racalved from the California Depariment Of State,

|

UGG FINANCING STATEMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER faptone!
CSC 1800-858 so04 options) initial Filing #: 187659685681
8, SPRFinvee AT FILER ({optlonal) inital Book ‘.
ng@esegiobal.com nm O06 i
G. SEND ACKNOWLEDGMENT TO: (Name and Addrass) Initial Filing Date: mH 6/201 8

[Tas4 68447 7

csc
801 Adiai Stevenson Drive
Springfield, tL 62703 Filed In: Callfomia

L 60.8)
THE ABOVE SPACE IS FOR PILING OFFICE USE ONLY

1, DEBTOR'S NAME: Provide only ong Debtor name (12 oF 1h) (use exact, ful name; do not omk, modky, of abbreviate any part of the Debtor's name); If any pest of the Indwidual Debtor's
name wil not fit in Kne 4b, leave af of item { blank, check here CY and provide the Ingividual Debtor Information In tem: 10 of the Financing Stalement Addendum (Farm UCCTAd}

 

 

 

 

 

 

 

 

 

 

 

ja ORGAMEATIONS NAME OR COMMER STA ING
ON Fp. INDIVIDUALS SURNAME FIRST PERSONAL NAME [AQUITIONAL NAMETSMINITIALISN [SUFFIX
1c, MARING ADDRESS SH50 BALFOUR RD cry

BRENTWOOD

 

 

 

 

ete
2. DEBTOR'S NAME: Provide caly one Debtor name (2a or 25; (use exact, full name: dont Omit, moxity, or sbbraviste any pert of he Debtor's name}: if any part of the Individual Debtors
Kame WH not fit in ine 2b, leave all of tem 2 blank, chock here Cl ang provide the Indiddus Debtor formation in Rent 10 of the Finencing Statement Addendum (Form UuCcttaAd

 

 

 

 

 

 

 

 

 

 

 

24. ORGANIZATIONS NAME TNITERIOR COMMERCIAL INSTALLATION
OR FS TNDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAMELS)INITIAL[S) [SUFFIX ~
“Ic MAING ADORESS SH5D BALFOUR RD cry STATE TPOSTAL CODE coUnTRY
BRENTWOOD CA | 94513 USA
ere
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide onty one Secured Party nama 430 or Sb}
32 ORGANIZATION'S NAME Kalamata Capital Grou p
OR SINOIMBUACS SURNAME RRS? PERSONAL NAME ADDITIONAL NAMELS}ANITIAL(S} SUFFIX
3c. MALING ADORESS 8O Broad ot CTY STATE [POSTAL CODE COUNTRY
New York NY | 70004 USA

 

 

 

— “ReceNabiss All Bavele haw wrled OF Rel eeiter acquired and wherever located, including but not ilmited to, the
following subcategories of assets: a. Accounts, including but not limited to, credit card recelvables; b. Chattel Paper:
c.Inventory; d. Equipment; e. Instruments, Including but not limited to, Promissory Notes; f. Investment Property; g.
Documents; h, Deposit Accounts; i, Letter of Credit Rights; j. General Intangibles; i. Supporting Obligations: and i.
Proceeds and Products of the foragoing. NOTICE PURSUANT TO AN AGREEMENT BETWEEN DESTOR ANO
SECURED PARTY, DEBTOR HAS AGREED NOT TO FURTHER ENCUMBER THE COLLATERAL DESCRIBED
HEREIN. THE FURTHER ENCUMBERING OF WHICH MAY CONSTITUTE THE TORTIOUS INTERFERENCE WITH
THE SECURED PARTY'S RIGHT BY SUCH ENCUMBRANCES IN THE EVENT THAT ANY ENTITY IS GRANTED A
SECURITY INTEREST IN DEBTOR'S ACCOUNTS, CHATTEL PAPER OR GENERAL INTANGIBLES CONTRARY TO

THE ABOVE, THE SECURED PARTY ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH
ENTITY.

&. Check only ¥ eppicable and chack oniv one box: Colatere! iz hekt fas Teust [yee UCC 1 Ad, Kem 17 snd lastuciions)

     

being administered by » Decedent's Personal Representative

   
 

      

 

8, Check only ¥ applicable and check only ana box 4G. Check on 1! applicable and check ool’ one box,
Public-Finance Transaction | Menufactured:-Home Transaction {7} A Denier Is 2 Tranamiting Utaly (_] Acicuttural Lies [7] Now.UCC Fling

 

7. ALTERNATIVE DESIGNATION (if sppiceble); Lossee/Leeror iW CondgnewConsignar TJ Setertuver SelesBaitor 7 Licenzea/ilcengar
8. OPTIONAL FILER REFERENCE DATA:
1494 66447

FUNG OFFICE COPY — UCC FINANCING STATEMENT (Form UCC) (Rev, 04/20/47}
This document was auto-generated from data received from the California Dapattment of State

F-2
Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 16 of 56
From: Servicing Servicing
Ueclign Envelope IL DSAUBBAT-AFEU-db BA-Y FF 5-1

 

Fax: 23473319652 7a:
(UPZCBOCORB

Fax: (610) 217-2353 Page: § of 33 10/14/2028 12:68 PM

 

CG

KALAMATA CAPITAL GROUP
TERMS AND CONDITIONS OF MERCHANT AGREEMENT

 

1.1 Merchant Deposit Agreement and Processor

Merchant shall (A) execute an agreement acceptabla to KCG with a Bank
acceptable to KCG to obtaln electronic fund transfer services for the
Account, and (B) execute an agreement acceptable to KCG with a credit
and debit card processor (the "Processor”) Instructing the Processor te
deposit ail Receipts into the Account, Merchant shall provide KCG and/or
its authorized agent(s) with all of the Information, authorizations and
passwords necessary for vertfying Merchant's recelvables, receipts,
deposits and withdrawals Into and from the Account. Merchant hereby
authorizes KCG and/or its agent{s) to withdraw from the Account via
ACH debit the amounts owed to KCG for the recelpts as specified hereln
and to pay such amounts to KCG. These authorizations apply not only to
the approved Account but also to any subsequent or alternate account
used by the Merchant for these deposits, whether preappraved by KCG
or not. This additional authorization [s not a walver of KCG’s enttlement
to dectare this Agreement breached by Merchant a a result of Its usage
of an account which KCG did not first pre-approve In writing prior to
Merchant's usage thereof. The aforementioned authorizations shail be
irrevocable without the written consant of KCG.

2.2 Term of Agreement

This Agreement shall remaln in full force and effect unti the entire
Purchased Amount and any other amounts due are

recelved by KCG as per the terms of this Agreement.

1.3 Future Purchase of Increments

Subject to the terme of this Agreement, KCG offers to purchase
additional Receipts In the “Increments” stated In on Page 1 of this
Agreement, if any. KCG reserves the right to delay or rescind the offer to
purchase any Increment or any additional receipts, In Its sole and
absolute discration,

14 Adjustments to the Specific Amount

The Specific Amount Is Intended to represent the Specified Percentage of
Merchant's Receipts each calendar month. At any ime, KCG may adjust
the Specific Amount so that the amount recelved by KCG In the future |
more closely represents the Specified Percentage. Also, once each
calendar month Merchant may request that KCG reconcile Merchant's
actual receipts and adjust the Specific Amount so that the amount
recelvad by KOG In the future more closely reprasants the Specified
Percentage, Upon receipt of a written reconctllation request from
Merchant, KCG may request any and all information from Merchant that
KCG, In its sole judgment, believes {s necessary to accurately reconelle
the amount KCG has recelved from Merchant with the actual Specified
Percentage. KCG shail not be required to adjust the Specific Amount
until such time as It has recelved all such requested Information.

1.5 Financial Condition

Merchant and Guarantor(s) (as herelnafter defined and ilmited)
authorize KCG and Its agents to investigate thelr financial responsibility
and history, and will provide to KCG any authorizations, bank or financial .
statements, tax returns, etc., as KCG deems necessary In its sole and
absolute discretion prior to or at any tle after execution of this
Agreement. A photocopy of this authorization will be deemed as
acceptable as an authorization for release of financial and credit
information. KCG Is authorized to update such Information and financlal
and credk profiles from Ume to time as it deems appropriate,

1.6 Transactional History

Merchant authorizes all of Its banks, brokers and processors to provide
KCG with Merchant's banidng, brokerage and/or processing history to

determine quallfication or continuation In this program and for
collections purposes, Merchant shall provide KCG with copies of any
documents related to Merchant's card processing acthity or financlal and
banking affairs within five days after a request from KCG.

1.7 Indemnification

Merchant and Guarantor(s) jolntly and severally indemnify and hold
harmless Processor, its officers, diractors and shareholders agalnst all
losses, damages, clalms, llablities and expenses (Inciuding reasonable
attorney's fees) Incurred by Processor resulting from (a) claims asserted
by KCG for montes ewed to KCG from Merchant and (b) actions taken by
Processor In rellance upon any fraudulent, misleading or deceptive
Information or instructions provided by KCG.

1.8 No Liability

In no event will KCG be flable for any clalms asserted by Merchant or
Guarantors under any legal theory for lost profits, lost revenues, lost
business opportunities, exemplary, punitive, speciat, Incidental, Indirect
or consequential damages, each of which is waived by both Merchant
and Guarantor{s), in the event these claims are nonetheless ralsed,
Merchant and Guarantors wil ba jointly lable for all of KCG’s attomey’s
fees and expenses resulting therefrom.

1.9 Reliance on Terms

Section 1.1, 1.6, 1.7, 1.8 and 2.5 of this Agreement are agreed to for
the benefit of Merchant, KCG, Processor, and Merchant’s bank and
notwithstanding the fact that Processor and the bank !s not a party of
this Agreement, Processor and the bank may rely upon thelr terms and
raise them as a defense In any action.

1.10 Sale of Receipts

Merchant and KCG agree that the Purchase Price under this Agreement
Is it exchange for the Purchased Amount, and that such Purchase Price
Is not intended te be, nor shail it be construed as a loan from KCG to
Merchant. Merchant agrees that the Purchase Price is in exchange for
the Receipts pursuant to thls Agreement, and that It equals the fair
market value of such Recelpts. KCG has purchased and shall own all the
Receipts described In this Agreement up to the full Purchased Amount as
the Recelpts are created. Payments made to KCG In respect to the full
amount of the Recelpts shall be conditioned upon Merchant's saie of
products and services, and the payment therefore by Merchant's
customers. In no event shall the aggregate of all amounts or any portion
theraof be deemed as interest hereunder, and ln the event it Is found to
be Interest despite the parties hereto specifically representing that itis
NOT Interest, It shall be found that no sum charged or collected
hereunder shall exceed the highest rate permissible at faw. In the event
that a court nonetheless determines that KCG has charged or received
Interest hereunder in excess of the highest applicable rate, the rate in
effact hereunder shail automatically be reduced to the maxdmum rate
permitted by applicable law and KCG shall promptly refund to Merchant
any interest recelved by KCG In excess of the maximum lawful rate, It
being Intended that Merchant not pay or contract to pay, and that KCG
not receive or contract to receive, directly or Indirectly In any manner
whatsoever, interest in excess of that which may be paid by Merchant
under applicable law. As a result thereof, Merchant knowingly and
willingly walves the defense of Usury in any actlon or proceeding,

L.11 Power of Attorney

Merthant irrevocably appoints KCG as Its agent and abtorney-in-fact with
full authority to take any action or execute any Instrument or document
to settle all obligations due to KCG from Processor, or in the case of a
violation by Merchant of Section lor the occurrence of an Event of

 

 

Page | 2

KCG V7.18

F-3

Case: 18-42874 Doc#3_ Filed: 12/07/18

Entered: 12/07/18 12:48:10 Page 17 of 56

eA eRe pst ey A py! sen ten imine nbn emnegnald

ape

Sur PER Dae edi

PULA ioe! MeL

yee.

aoa besser ead HOME

 
From: Serviclng Servicing — Fax: 19473920552 Te:
Docusign Envelope (U; S3A LER AT-APHUAG SHAY /F5+1 SUP ZCHUZEBE

Fax: (519) 217-2388 Page: 7 of 13 32/16/2028 12:56 PA

 

 

 

 

KALAMATA CAPITAL GROUP
30 BROAD STREET 12° FLOOR
NEW YORK, NY
10004
MERCHANT AGREEMENT
Agreement dated July 18, 2018 between Kalamata Capital Group ("KCG”) and the Merchant listed below ("MERCHANT")
(Month) (Day) (Year)

Business (Merchant) Legal Name: INTERIOR COMMERCIAL INSTALLATION, INC. State of Inc. / Org. : CA

Entity Type: Corporation (7) Limited Liability Company { ) Sole Proprietorship ( } Other ¢ )
Business Address; 3850 BALFOUR RD City: BRENTWOOD Stata; CA Zip; 84513
Mailing Address; SAME AS ABOVE City: State: Zip:

 

 

 

Purchase Price: $195,000.06

Specified Percentage: 15 % Specific: DAILY Amount: $ 1,562.00.
Purchased Amount: $234,300.00

PURCHASE AND SALE OF FUTURE RECEIVABLES

Merchant hereby sells, assigns and transfers to There is no Interest rate or payment schedule and the next business day In addition to the reguiarty

 

 

 

 

KCG (making KCG the absolute owner) In ne Hime period during which the Purchased Amount scheduled debit, Merchant hereby authorizes KCG
consideration of the “Purchase Price” specified rust be collected by KCG, Merchant geing te ACH debit the Specific Amount from the Account
below, the "Specified Percentage” of all of bankrupt or going out of business, in and of itself, on a daily basis. KCG's payment of the Purchase

Merchant's future accounts, contract rights and does not constitute # breach of this Agreement. Prica shal! be deemed the acceptance and

other entitiements azising from or relating to the = KOG Is entering into this Agreement knowing the — performance by KCG of this Agreement. Merchant

payment of monies from Merchant's customers’ risks thet Merchant's business may slow downer understands that It Is responsible for ensuring that

and/or other third party payors (the “Recelpte” fall, and KCG assumes these risks based on the Specific Amount to be debited by KCG remains

defined ag ai] payments made by cash, check, Merchant's representations, warranties and In the Account and will be held responsible for any

electronic transfer or other form of monetary covenants in this Agreement, which are designed — fees Incurred by KCG resulting from a refected ACH

payment in the ordinary course of the Merchant's bo give KCG a reatonable and fair opportunity bo athempt or an Event of Default, KCG Is not

business), for the payments due to Merchant asa recelve the benefit of Its bargain. responsible far any overdrafts or rejected

result of Merchant's sele of goods or services (the — transactions that may result from KCG's ACH

“Transactions”) until the amount specified below — KCG will debit the Specific Amount each business  debiting the Specific Amount under the terms of

{the “Purchased Amount’) has been delivered by or day from only one depositing bank account, which this Agreement. Notwithstanding anything to the

on behalf of Merchant to KCG. account must be acceptable to, and pre-approved contrary In this Agreement or any other agreement
by, KCG (the “Account’) into which Merchant and between KOG and Merchart, upon the occurrence

Merchant may use the Purchase Price solely Merchant's customers shall remit the Recelpts from of an Event of Default under Section 3 of the

for business purposes ond not for personal, —esch Transaction, until such time as KCG recelves MERCHANT AGREEMENT TERMS AND

fandly or howsahold purposes, Merchant is payment in full of the Purchased Amount, If CONDITIONS the Specified Pereantage shall equat

selling a portion of a fubure revenue stream to KOG Merchant's bank Is closed on a business day, then 100%. A {ist of all fees applieable under this

at a discount, not borrowing money from KCG. KOG will debit the Specific Amount for that dayon Agreement Is contained In Appandix A.

THE MERCHANT AGREEMENT “TERMS AND CONDITIONS", THE “SECURITY AGREEMENT AND GUARANTY” AND THE
“ADMINISTRATIVE FORM HEREOF, ARE ALL HEREBY INCORPORATED IN AND MADE A PART OF THIS MERCHANT AGREEMENT,

 

 

 

 

 

 

FORTHE MERCHANT (#1) By: JENS CHRISTIAN JENSEN juns Christian Junsen
(Print Name and Tite} (Signature)
FOR THE MERCHANT (#2) By:
(Print Name and Tite) (Signature)
BY OWNER (#1) py; JENS CHRISTIAN JENSEN duns Clavistian, Jensen,
(Print Name and Tite} (Signature)
BY OWNER (#2) By:
(Frint Name and Title) (Signature)
Page | 1 . KCG V7.18

e-4

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 18 of 56

 
Fram: Servicing Servicing

Fax: 13473320852 _, Tet
DOcUSign Envelope TU: DSAUOBAT-APEU- dB A-U/F 5-1 (UP ZUM SE ZEEE

Fax: (61a) 227-2358 Page: 3G of 13 «128/208 12386 PA

 

 

<71kKCG

KALAMATA CAPITAL GROUP

Properties and to conduct the business in which it 's presently engaged
and/or will engage in hereafter.

2.3 Authorization

Merchant, and the person(s} signing this Agreement on behalf of
Merchant, have full power and authority to Incur and perform the
obligations under this Agreement, all of which have been duly
authorized,

2.4 Ingurance

Merchant will maintain business interruption Insurance naming KCG as
loss payee and additional insured In amounts and against risks as are
satisfactory to KCG and shall provide KCG proof of such Insurance upon
request

2.5 Electronic Check Processing Agreement

Merchant wil nat change its Processor, add terminals, change its
financial Institution or bank account{s}or take any other action that could
have any adverse effect upon Merchant's obligations under this
Agreement, without KOG's prior written consent. Any such changes shall
be a material breach of this Agreement.

2.6 Change of Name or Location

Merchant will not conduct Merchant's businesses under any name other
than as disclosed bo the Processor and KCG, nor shell Merchant change
any of its places of business without prior writken consent by KCG.

2.7 Dally Batch Out

Merchant wil batch out receipts with the Processor on a daily basis.

2.8 Estoppel CattHicate

Merchant will at every and all times, and from time to tlme, upon at
least one (1) day’s prior notice from KCG to Merchant, execute,
acknowledge and deliver to KCG and/or te any other person, firm or
corporation specified by KCG, a statement certifying that this Agreement
is unmodified and In full force and effect (or, if there have been
modifications, that the same {s in full farce and effect as modifled and
stating the modifications) and stating the dates which the Purchased
Amount or any portion thereof has been repaid.

2.9 No Bankruptcy

As of the date of this Agreement, Merchant [s not insolvent and does not
contemplate filing for bankruptcy In the next sk months and has not
consulted with @ bankruptcy attorney or filed any petition for bankruptcy
protection under Title 11 of the United States Code and there has been
no involuntary petitien brought or pending against Merchant, Merchant
further warrants that It does not anticipate filing any such bankruptcy
petition and it does not anticipate that an involuntary petition will be
flied against it

2,10 Unencumbered Recelpts

Merchant has good, complete, unencumbered and marketable title to all
Receipts, free and clear of any and all tlabiilties, liens, claims, changes,
restrictions, conditions, aptions, rights, mortgages, security Interests,
equities, pledges and encumbrances of any kind er nature whatsoever or
any other rights or Interests that may be Inconsistent with the
transactions contemplated with, or adverse to the interests of KCG.
2.41 Business Purpose .

Merchant ts a vaild business In good standing under the laws of the
jurisdictions in which It is organized and/or operates, and Merchant Is
entering Into thls Agreement for business purposes and not as a
consumer for personal, family or household purposes,

2.12 Defaults under Other Contracts

Maichant’s execution of, and/or performance under this Agreement, will
not cause or create an event of default by Merchant under any contract
with another person or ently.

2.13 Good Faith

Merchant and Guarantors hereby affirm that Merchant Is receiving the
Purchase Price and selllng KCG the Purchased Amount In good falth and

Will use the Purchase Prica funds to maintain and grow Merchant's
business,

5 U

3.4 Events of Default
The occurrence of any of the following events shall constitute an “Event
of Default” hereunder: (a) Merchant or Guarantor shall violate any term
or covenant In this Agreement; (b} Any representation or warranty by
Merchant In thls Agreement shall prove to have been incorrect, false or
misleading In any materlal respect when made; (c) the sending of notice
of termination by Merchant; (d) the Merchant falls to give KCG 24 hours
advance notice that there will be insufficient funds in the account such
that the ACH of the specific dally amount will not be honored by
Merchant's bank, and Merchant falls to supply all requested
documentation and allow for daily monitoring of its bank account: (e)
Merchant shall transfer or sell all or substantially all of its assets: {F)
Merchant shal make or send notice of any Intended bull sale or transfer
by Merchant; (9) Merchant shall use multiple depository accounts
without the prior written consent of KCG (h} Merchant shall encumber Its
receipts or abtaln any additional financing, loan, or merchant cash
advance after the date KCG remits the Purchase Price (1) Merchant shall
breach the negative pledge in the Security Agreament (j} Merchant shall
change Its depositing account without the prior written consent of KCG:
or(k) Merchant shall close Its depositing account used for ACH debits
without tha prior written consent of KCG (I) Merchant's bank retums a
code other than NSF cutting KCG from its collections (m)} Merchant shall
default under any of the terms, covenants and conditions of any other
agreement with KCG.,

3.2 Personal Guaranty .

In the Event of 2 Default, KCG will enforce its rights against th
Guarantors of this transaction. Sald Guarantors will be jointly and
severally Hable to KCG for all of KCG’s losses and damages, In additional
to all costs and expenses and legal fees associated with such
enforcement.

3.3 Remedies

In casa any Event of Default occurs and is not walved pursuant to
Section 4.4, hereof, KCG may proceed to protect and enforce Its rights
or remedies by suit In equity or by action at law, or both, whether for
the specific perfonnance of any covenant, agreement or other provision
contained herein, or to enforce the discharge of Merchant's obilgations
hereunder (including the Guaranty} or any other legal or equitable right
or remedy. Ail rights, powers and remedies of KCG in connection with
this Agreement may be exercised at any tlme by KCG after the
occurrence of an Event of Default, are cumulative and not exclusive, and
Shall be In addition to any other rights, powers or remedies provided by
law or equity.

3.4 Costs

Merchant shall pay to KCG all reasonable costs associated with (a} an
Event or Default, (b> breach by Merchant of the Covenants in this
Agreement and the enforcement thereof, and (c} the enforcement of
KCG*s remedies set forth in this Agreement, including but not limited to
court costs and attorneys’ feas.

3.5 Required Notifications

Merchant |s required to give KCG written notice within 24 hours of any
filing under Title 11 of the United States Code, Merchant Is required te
de KCG seven days’ written notke prior to the closing of any sale of aif
or substantially all of the

Merchant's assets or stock,

HV. MISCELLANEOUS
4.1 Modifications; Agreements

No modification, amendment, walver or consent of any provision of this
Agreement shail ba affective unless the same shall be in writing and
Signed by KCG.

 

 

Page | 4

KCG V7.18

F-S

Case: 18-42874 Doc#3_ Filed: 12/07/18

Entered: 12/07/18 12:48:10 Page 19 of 56

20 Ape RSE NAMEN RES eH

ADEE Hor gate

eign peynereee oes enrRe

ALPE CI she Ee HN AEE eh

ve nmes
From: Servicing Servicing

Fax: 13473320082 ., Tat
Locutign Envelope IL: SSACEHAT-AFEU-AoHA-¥/F5-1 (UP ZUMSZEHE

Fax: (619) 227-2352 Page: & of 17 11/10/2016 12:50 PM

 

 

£3}

CG

KALAMATA CAPITAL GROUP

Default under Section 3 hereof, including without imitation (i) te obtaln
and adjust Insurance; (Il) to collect monies due or to become due under
or in respact of any of the Collateral; (Iil} to recelve, endorse and collect
any checks, notes, drafts, instruments, documents or chattel paper in
connection with clatise (1) or clause (il) above; {Iv} to sign Merchant's
hame on any invotce, bill of lading, or assignment directing customers or
account debtors to maka payment directly to KCG; and (v) to contact
Merchant's banks and Anancial institytions using Merchant and
Guarantor(s) personal Information to verlfy the existence of an account
and obtain account balances (vi) to file any clalms or take any action or
institute any proceeding which KCG may deem necessary for the
collection of any of the unpaid Purchased Amount from the Collateral, or
othenvise to enforce its rights with respect to payment of the Purchased
Amount. In connection therewith, all costs, expenses and fees, including
legal fees, shail be payable by Merchant,

1.12 Protections against Default

The following Protections 1 through 8 may be invoked by KCG
immediately and without notice to Merchant In the event: (a) Merchant
takes any action to discourage the use of electronic check processing
that are settled through Processor, or permits any event to occur that
could have an adverse effect on the use, acceptance, or authonzation of
checks or other payments or deposits for the purchase of Merchant's
services and products Including but not limited to direct deposit of any
checks Into a bank account without scanning into tha KCG electronic
check processor; (b) Merchant changes its arrangements with Processor
or the Bank in any way that Is adverse or unacceptable to KCG: (c)
Merchant changes the slectronic check processor through which the
Recelpts are settied from Processor to another electronic check
processor, or permits any event te occur that could cause diversion of
any of Merchant's check or deposit transactions te another processor;
(4) Marchant Intentionally interrupts the oparation of this business
transfers, moves, sells, disposes, or otherwise conveys its business
and/or assets without ([) the express prior written consent of KCG, and
(li) the written agreement of any purchaser or transfaree to the
assumption of all of Merchant's obligations under this Agreement
pursuant bo documentation satisfactory to KCG; (e) Merchant takes any
action, falls to take any action, or offers any Incentlwe—economic or
othenvise—the result of which will be to induce any customer or
customers to pay for Merchant's services with any means other than
payments, checks or deposits that are settled through Processor; or (f)
Merchant fails to provide KCG with copies of any documents related to
Merchant's card processing activity of financial and banking affairs within
five days after 9 request from KCG. These protections are In addition to
any other remedies available to KCG at law, in equity or otherwise
pursuant bo this Agreement. Protection 1: The full uncollected
Purchased Amount plus all fees (including reasonable attomey’s fees)
due under this Agreement and the attached Security Agreement become
due and payable in full Immediately. Protection 2: KCG may enforce
the provisions of the Personal Guaranty of Performance against the
Guarantor{s). Protection 3; Merchant hereby authorizes KCG to
execute In the name of the Merchant a Confession of Judgment In favor
of KCG in the amount of Purchased Amount stated in the Agreement.
Upon an Event of Default, KCG may enter that Confession of Judgment
as a Judgment with the Clerk of any Court and execute thereon.
Protection 4: KCG may enforce Its security Interest in the Collateral,
Protection 5: The entire Purchased Amount and all Fee (including
reasonable attormey’s fees) shall become immediately payable to KCG
from Merchant. Protection 6: KCG may proceed to protect and enforce
its right and remedies by fawsult. In any such lawsult, If KCG recovers a
Judgment against Merchant, Merchant shall be fiable for all of KCG’s
costs of the lawsull, Including but not limited to all reasonable attorneys”
fees and court costs. Protection 7: This Agreement shall he deamed

Merchant's Assignment of Merchant's Lease of Merchant's business
premises to KCG, Upon breach of any provision in this Agreement, KCG
may exercise Its rights under this Assignment of Lease without prer
Notice to Merchant. Protection 8: KCG may debit Merchant's depository
accounts wherever situated by maans of ACH debit or facsimile signature
on a computer-generated check drawn on Merchant’s bank account or
otherwise for ali sums due te KCG.

1,13 Protection of Information

Merchant and each person signing this Agreement on behalf of Merchant
and/or as Cwner or Guarantor, In respect of himself or herself
personally, authorizes KCG to disclose Information concerning Merchant's
and each Owner's and each Guarantor's credit standing (including credit
bureau reports that KCG obtains) and business conduct only to agents,
affillates, subsidiaries, and credit reporting bureaus. Merchant and each
Owner and each Guarantor hereby and each walves to the maximum
extent permitted by law any claim for damages against KCG or any of its
affiliates relating to any ()investigation undertaken by or on behalf of
KCG as pemnitted by this Agreement or (if} disclosure of information as
permbted by this Agreement.

1.14 Confidentiality

Merchant understands and agrees that the tarms and conditions of the
products and services offered by KCG, including this Agreement and any
other KCG documents (collectively, “ConfidenUal Information”) are
proprietary and confidential information of KCG. Accordingly, unless
disclosure |s required by jaw or court order, Merchant shall net disclose
Confidential Information of KCG to any person other than an attorney,
accountant, financial advisor or employee of Merchant who needs to
know such Information for the purpose of advising Merchant (Advisor’},
provided such Advisor uses such Information solely for the purpose of
advising Merchant and first agrees in writing to be bound by the terms
of this section. A breach hereof entities KCG to not only damages and
reasonable attomey’s fees hut also to both a Temporary Restralning
Order and a Preliminary Injunction without Bond or Security.

1.15 Publicity

Merchant and each of Merchant’s Owners and ali Guarantors hereto all
hereby zuthorizes KCG to use its, his or her name in listings of cients
and in advertising and marketing materials,

1.16 D/B/A's

Merchant hereby acknowledges and agrees that KCG may be using
“dolng business as" or “d/b/a” names in connection with varlous matters
relating to the transaction between KCG and Merchant, Including the
fillng of UCC-i financing statements and other notices or filings.

 

i. REPRESE ARRANTIES Al 5
Merchant represents warrants and covenants that, as of this date and
during the term of this Agreement:

2.1 Financial Condition and Financlat Information

Merchant's and Guarantors’ bank and financlal statements, coples of
which have been furnished to KCG, and future statements which will be
furnished hereafter at the discretion of KCG, fairly represent the financial
condition of Merchant at such dates, and since those dates there has
been ne material adverse changes, financial or otherwise, In stich
condition, operation or ownership of Merchant. Merchant and Guarantors
have a contnuing, affirmative obligation te advise KCG of any material
adverse change In their financlal condition, operation or ownership. KCG
may request statements at any time during the performance of this
Agreement and the Merchant and Guerantors shall provide them to KCG
within five business days after request from KCG, Marchant’s or
Guarantors’ fallure to do so is a material breach of this Agreement.

2.2 Governmental Approvals

Merchant Is In compilance and shall comply with ali laws and has valid
permits, authorizations and licenses to own, operate and lease its

 

 

Page | 3

KCG V7.18

= -L

Case: 18-42874 Doc#3_ Filed: 12/07/18

Entered: 12/07/18 12:48:10 Page 20 of 56
From: Servicing Servicing = Fax: 134673910882 Fax: (61 .
Locusign Envelope IU: S3UBHAT-ALeL-4ona-y 1EbA TUPZCMB ZEEE (520) 287-2968

Page: 12 of 13 1106/2019 42:58 Pit

 

<IkXCCG

wee CAPITAL GROUP
E Gc

Business (Marchant) Lagal Name: INTERIOR COMMERCIAL INSTALLATION, INC,
Deing Business As; INTERIOR COMMERCIAL INSTALLATION

 

Federal Tax ID (EIN): XX-XXXXXXX

Business Address: 3860 BALFOUR RD

Additional Guarantar{s

City: BRENTWOOD State; CA

Zip: $4513

 

EURO SURFACES INC / EURO SURFACING LLC/ Cl INSTALLATIONS INC. / INTEROCEAN STEAMSHIP CORPORATION

 

 

Sacurlty interest

This Agreement will constitute a security
agreement under the Uniform Commercial
Code. Merchant and Guarantor(s) grants te KCG
a security interest in and len upan: (a) all
accounts, chattel paper, documents, equipment,
general Intangibles, Instruments, and Inventory,
as thase terms are each defined in article 4 nf
Ure Uiefusis Gomcerwil bode fllnc HUULF, ver
or hereafter owned or acquired by Merchant
and/or Guarantor(s), (b} ail proceeds, as that
term Is defined in Article 9 of the UCC (c) all
funds at any time In the Merchant's and/or
Guarantor(s) Account, regardiess of the source
of such funds, (d) present and fubure Electronic
Check Transactions, and (e) any amount which
may be due te KCG under this Agreement,
Including but not limited te all rights te receive
any payments or credits under this Agreement
(collectively, the “Secured Assets”). Merchant
agrees to pravide other security to KCG upon
request to secure Merchant's obligations under
this Agreement. Merchant agrees that, If at any
time there are Insufficient funds In Merchant's
Account to cover KCG's entitlements under this
Agreement, KCG Js granted a further security
Interest In all of Merchant's assets of any kind
whatsoever, and such assets shall then become
Secured Assets. These security Interests and
llens Will secure all of KCG’s entittements under
this Agreement and any other agreements now
existing or later entered Into between Merchant,
KCG or an affillate of KCG. KCG Is authorized to
file any and all notkees or filings It deems
necessary or appropriate to enforce its
entitements hereunder,

This security Interest may be exercised by KCG
without notice or demand of any kind by
making an Immediate withdrawal or freezing
the Secured Assets. KCG shall have the right to
notiy account debtors at any time, Pursuant to
Artela 9 of the Uniform Commercial Code, as

 

SECURITY AGREEMENT.

amended from Hme to time, KCG has control
over and may direct the disposition of the
Secured Assets, without further consent of
Merchant Merchant hereby represents and
warrants that no other person or entity has 2
security interest In the Securad Assets. With
respect to such security interests and liens, KCG
will have all rights affaried under the Inifmrm
Gaal thale, any olor apphvablde kay and
in equity. Merchant will obtain from KCG written
consent prior to granting a security Interest of
any Kind In the Secured Assets to a third party.
Merchant and Guarantor (s) agrees) that this is
a contract of recoupment and KCG Is not
reguired to file a motion for reilef from a
bankruptcy action automatic stay to realize on
any of the Secured Assets. Nevertheless,
Merchant and Guarantor(s) agree(s) not to
contest or object to any motion for rellef from
the automatic stay filed by KCG. Merchant and
Guarantor(s) agrees) to execute and deliver to
KCG such instruments and documents KCG may
reasonably request to perfact and confirm the
len, security interest and right of setoff set
forth In this Agreement, KCG Is authorized to
execute ali such Instruments and documents {h
Merchant's and Guarantors} name.

Merchant and Guarantor(s} each acknowledge
and agree that any security interest granted to
KCG under any other agreement between
Merchant or Guarantor(s) and KCG (the “Cross-
Collateral”) will secure the obligations
hereunder and under the Marchant Agreement.
Merchant and Guarantor(s) each agrees to
execute any documents or take any action In
connection with this Agreement as KCG deems
necessary to perfect or maintain KCG's first
prority security Interest ln the Collateral and
the Additional Collateral, Including the execution
of any account control agreements, Merchant
and Guerantor(s) each hereby authorizes KCG
to file any financing statements deemed

necessary by KCG to perfect or malntaln KC's
security Interest, Merchant and Guarantor(s)
shall be lable for, and KCG may charge and
collect, all costs and expenses, Including but not
limited te attorney's fees, which may be
Incurred by KCG in protecting, presaring and
enforcing KOG’s security interest and rights.

Heyative Pladys

Merchant and Guarentor(s) each agrees not to
create, incur, assume, or permit to exist,
directly or Indirectly, any len on or with respect
to any of the Collateral or the Additional
Collateral, as applicable.

Consent to Enter Premies and Assign

Lease

KCG shall have the right te cure Merchant's
default in the payment of rent on the folbwing
terms. In the event Merchant Is served with
papers In an action agalnst Merchant for
nonpayment of rent or for summary eviction,
KCG may execute ts rights and remedies under
the Assignment of Lease. Merchant also agrees
that KCG may enter into an agreement with
Merchant's landlord giving KCG the right: {a} to
enter Merchant's premises and to take
possassion of the fixtures and equipment
therein for the purpose of protecting and -
preserving same; and/or (b) to assign
Merchant's lease to another quallfied business
capable of operating a business comparable to
Merchant's at such premises.

Remedies

Upon any Event of Default, KCG may pursue
any remedy avallable at law (Including those
avallabla under the provisions of the UCC), or In
equity to collect, enforce, or satisfy any
obligations then owing to KCG, whether by
acceleration or otherwise.

JS

Initfal(s):

 

 

Page | 6

Case: 18-42874 Doc#3

F-

KCG V7.18

Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 21 of 56

We eBay aan ay elpnaer age pe ten ete

hed rete dels demon Bee NN
From: Servicing Servicing

 

Faw: 17473310562 Tor
Docusign envelope IL! SSAUHEAT-AFBU-45Ha-9/ FS-4 (UF 2URUZEES

Fax: (620) 217-2380 Pago; 11 of 13 LL/IS/Z040 12:86 Pk

 

~?kKCG

4.2 Assignment
KCG may assign, transfer or sell Its rights to recelve the Purchased
Amount or delegate its duties hereunder, elther In whole or in part,

4.3 Notices

Ail notices, requests, consents, demands and other communteations
hereunder shall be delivered by certified mall, return receipt requested,
to the respective partles to this Agreement at the addresses set forth In
this Agreement. Notices to KCG shall become effective only upon recelpt
by RCE. Notices to Merchant shall become effective three days after
matilng.

4.4 Waiver Remedies

No failure on the part of KCG to exercise, and no delay In exercising any
right under this Agreement shall operate as a welver thereof, nor shall
any single or partial exercise of any right under this Agreement preclude
any other or further exercise thereof or the exercise of any other right.
The remedies provided hereunder are cumulative and not exclusive of
any remedies provided by law or equity.

4.5 Binding Effect: Governing Law, Venue and Jurisdiction

This Agreement shail be binding upon and Inure to the benefit of
Merchant, KCG and thelr respective successors and assigns, except that
Merchant shall not have the right to assign Its rights hereunder or any
interest herein without the prior written consent of KCG which consent
may be withheld In KCG's sole discretion, KCG raserves the rights to
assign this Agreement with or without prior written notice to Merchant.
This Agreement shall be governed by and construed in accordance with
the laws of the state of New York, without regards to any applicable
principals of confilets of law, Any sult, action or proceeding arising
hereunder, or the interpretation, performance or breach hereof, shall, If
KCG so elects, be insttuted in any court sitting In New York, (the
“Acceptable Forums”). Merchant agrees that the Acceptable Forums are
convenient to it, and submits te the jurisdiction of the Acceptable
Forums and walves any and ail objections to jurisdiction or venue.
Should such proceeding be initlated In any other forum, Merchant walves
any right to oppose any motion or application made by KCG to transfer
such proceeding ts an Acceptable Forum. ADDITIONALLY, MERCHANT
AGREES THAT ANY SUMMONS AND/OR COMPLAINT OR OTHER
PROCESS TO COMMENCE ANY LITIGATION BY KCG WILL BE PROPERLY
SERVED IF MAILED BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE MAILING ADDRESS(ES) LISTED ON PAGE 1 OF
THIS AGREEMENT.

4.6 Survival of Representation, etc,

All representations, warranties and covenants hereln shall survive the
execution and delivety of this Agreement and shall continue In full Force
until all obfigations under this Agreement shall have been satisfled tn full
and this Agreement shail hava terminated.

4.7 Interpretation

Alt Parties hereto have reviewed this Agreement with attorney of thelr
own choosing and have relled only on their own attorneys’ guidance and
advice, Ne construction determinations shall be made against either
Party hereto as drafter,

4.8 Severability

Th case any of the provisions In this Agreement Is found to be invaltd,
Hiegal or unenforceable in any respect, the validity, legality end
enforceability of any other provision contained herein shall not In any
way be affected or Impalred.

4.9 Entire Agraement

Any provision hereof prohibited by law shall be ineffective only to the
extent of such prohibition without invalidating the ramaining provisions
hereof. This Agreement and the Security Agreement and Guaranty
hereto embody the entire agreement between Marchant and KCG and

KALAMATA CAPITAL GROUP

4,10 JURY TRIAL WAIVER

THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY COURT IN ANY
SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN
CONNECTION WITH OR IN ANY WAY RELATED TO THE TRANSACTIONS
OR THE ENFORCEMENT HEREOF. THE PARTIES HERETO
ACKNOWLEDGE THAT EACH MAKES THIS WAIVER KNOWINGLY,
WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY
AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS
WAIVER WITH THEIR ATTORNEYS.

4.11 CLASS ACTION WAIVER

THE PARTIES HERETO WAIVE ANY RIGHT TO ASSERT ANY CLAIMS
AGAINST THE OTHER PARTY AS A REPRESENTATIVE OR MEMBER IN
ANY CLASS OR REPRESENTATIVE ACTION, EXCEPT WHERE SUCH
WAIVER IS PROHIBITED BY LAW AS AGAINST PUBLIC POLICY, TO THE
EXTENT EITHER PARTY [5 PERMITTED BY LAW OR COURT OF LAW TO
PROCEED WITH A CLASS OR REPRESENTATIVE ACTION AGAINST THE
OTHER, THE PARTIES HEREBY AGREE THAT: (1) THE PREVAILING
PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS’ FEES OR
COSTS ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE
ACTION (NOT WITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT); AND (2) THE PARTY WHO INITIATES OR PARTICIPATES
AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR
OTHERWISE PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE
CLASS OR REPRESENTATIVE ACTION.

4.12 Facsimile & Digital Acceptance

Facsimile signatures and digital signatures hereon shall be deemed
acceptable for aif purposes.

 

supersede all prior agreements and understandings relating to the A
subject matter hereof, Initials}:
Page | 5 KCG V7.18

r-

%

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 22 of 56

 
From: Servicing Servicing — Fax: 13479310562

; To
Locusign Envelope fl: SSA CEKA1-Ar BU-49HA-8 /F 5-4 /DEZUBBZEBB

Fax: (610) 227-2359

Page: 13 of 13 LULG/2026 12:66 PM

 

Guarantor Waivers

rights under this Agreement without first

Collateral KCG may hold pursuant to this
Agreement or any other guaranty.

be released from its obligations under this
the Merchant Agreement; (II) any adverse
change In Merchant's financial condition or

any collateral securing the Guaranteed
Obligations or any other guaranty of the

of this Agreement: and (v) any renewal,

KG, In addition, KCG may take any of the
FOR THE MERCHANT (#1)

FOR THE MERCHANT (#2)

OWNER (#

BY OWNER (#

FOR THE GUARANTOR(S) (#1)

FOR THE GUARANTOR(S) (#2)

 

KCG does not have to notify Guarantor of any
of the following events and Guerantor will not

business; (ill) any sale or other disposition of

Guaranteed Obligations; (Iv) KCG’s acceptance

extension or other modification of the Merchant
Agreement or Merchant's other obilgations to

~kKCG

KALAMATA CAPITAL GROUP

GUARANTY OF PERFORMANCE

following actions without releasing Guarantor

In the event of a breach of the above, KCG may from eny of its obligations under this
seek recovery from Guarantors for all of KCG’s
losses and damages by enforcement of KCG’s

Agreement: (f} renew, extend or otherwise

Impalr, walve or otherwise fall to realize upon
any collateral securing the Guaranteed
Obligations or any other guaranty of the
Guaranteed Obligations; and (fv) foreclose on
any collateral securing the Guaranteed
Obligations or any other guaranty of the

Agreement If it is not notified of: (1) Merchant's Guaranteed Obligations In a manner that
failure to pay timely any amount required under

Impairs or precludes the right of Guarantor to
obtain relmbursement for payment under this
Agreement. Untll the Purchased Amount and

Merchant's other obligations to KCG under the

Merchant Agreement and this Agreement are
pald In full, Guarantor shall not seek
rsimbursement from Merchant or any other

shall not seek to exercise any of the following
rights that It may have against Merchant, any

By: JENS CHRISTIAN JENSEN

modify the Merchant Agreement or Merchant's
other obligations to KCG; (If) release Merchant
seeldng to obtain payment from Merchant, any from Its obligations to KCG; (iM) sell, release,

other guarantor, or any Collateral or Additional

guarantor for any amounts pald by It under this
Agreement. Guarantor permanently walves and

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE “MERCHANT AGREEMENT”, INCLUDING THE “TERMS AND
CONDITIONS", ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS SECURITY AGREEMENT AND GUARANTY. CAPITALIZED TERMS NOT
DEFINED IN THIS SECURITY AGREEMENT AND GUARANTY, SHALL HAVE THE MEANING SET FORTH IN THE MERCHANT AGREEMENT,
INCLUDING THE TERMS AND CONDITIONS.

As an addNional inducement for KCG to enter into this Agreement, the undersigned Guarantor(s) hereby provides KCG with this Guaranty,
Guarantor(s) will not be personally ilable for any amount due under this Agreement unless Merchant commits an Event of Default pursuant to
Paragraph 3.1 of this Agreement, Each Guarantor shall be jointly and severally liable for al! amounts owed to KCG In the Event of Default,
Guarantor{s) guarantee Merchant's good faith, truthfulness and performance of afl of the representations, warranties, covenants made by
Merchant in this Agreement as each may be renewed, amended, axtanded or otherwise modified (the “Guaranteed Obligations"). Guarantor’s
obligations are due at the time of any breach by Merchant of any representation, warranty, or covenant made by Merchant In the Agreement.

other querantor, or any collateral provided by
Merchant or any other guarantor, for any
amounts pald by It, or acts performed by It,
under this Agreement: (f} subrogation; (il)
relmbursement; (li) performance: (lv)
indemnification; or (v) contribution, tn the
event that KCG must return any amount pak by
Merchant or any other guarantor of the
Guaranteed Obligations because that person
has become subjact to a proceeding under the
United States Bankruptcy Code or any similar
law, Guarantor’s obligations under this
Agreement shall Include that amount

Guarantor Acknowledgement

Guarantor acknowledges that: (1) He/She Is
bound by the Class Action Waiver provision In
the Merchant Agreement Terms and Conditions;
C(I} He/She understands the seriousness of the
provisions of this Agreement; (il) He/She has
had a full opportunity to consult with counsel of
his/her cholee; and (Ii) He/She has consulted
with counsel! of its choice or has decided not to
avall himself/herself of that opportunity.

Jens Chuistion Jesu

 

 

 

 

 

 

(Print Name and Tai} (Signabre)
SSN# Driver's License
By:
{Print Name and Tite) (Signature)
SSN#¥ : Driver's License
By: JENS CHRISTIAN JENSEN uns Churistion, Juasun
(Print Nama and Tite) (Signatre)
SSN# Driver’s License
By:
(Print Name and Tits) (Signature)
SSN# _ti‘“‘(“ ‘CO;OON:COCOD river's License
By: JENS CHRISTIAN JENSEN urs Chyistion, ducsun
(Print Namie and Tite} (Signe)
SSN# Driver's License
By:
{Print Neve arst Tite} (Signature)
SSN# Driver's License

 

 

Page | 7

P-4

KCG V7.18

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 23 of 56

ee NTU dae pharm

ASN HOEDSIOR ELE ERR Bons
LOGUE

Fram: Servicing Servicing Fax: 12473220862 Te:
Sign Envelope IU: OSACHUAT-ArBU-4oUA-Y /F5-1 SUP ZUR

Fax: (810) 247-2988

Page; 12 of 13 11/16/2010 12:36 PM

 

 

V7 IX<CG

KALAMATA CAPTTAL GROUP

REEME

 

Businass (Merchant) Legal Name: INTERIOR COMMERCIAL INSTALLATION, INC.

Doing Business As: INTERIOR COMMERCIAL INSTALLATION

Business Address: 3850 BALFOUR RD

 

Additional Guarantor(s}:

City: BRENTWOOD State: CA

Federal Tax 1D (EIN); XX-XXXXXXX

Zip: 84513

 

EURO SURFACES INC / EURO SURFACING LLC / Ci INSTALLATIONS ING, / INTEROCEAN STEAMSHIP CORPORATION

 

 

Security Interast

This Agreement will constlute @ security
agreemant under the Uniform Commercial
Code. Merchant and Guarantors) grants to KCG
a security interest in and lien upon: (a) af
accounts, chattel paper, documents, equlpment,
general intangibles, Instruments, and Inventory,
as those terms are each defined in Article 9 of
the Uniform Commercial Code (the “UCC"}, now
or hereafter owned or acquired by Merchant
and/or Guarentor(s), (>) all proceeds, as that
term |s defined in Article 9 of the UCC (c) all
funds at any time in the Merchant's and/or
Guarantor(s} Account, regardless of the source
of such funds, (d) present and future Electronte
Check Transactions, and (e) any amount which
may be due to KCG under this Agreament,
including but not limited to all rights to receive
any payments or credits under this Agreement
(collactively, the “Secured Assets”), Merchant
agrees to provide other security to KCG upon
request to secure Merchant's obligations under
this Agreement. Merchant agrees that, Ff at any
time there are Insufficlent Funds In Merchant's
Account to cover KCG’s entitlements under this
Agreement, KCG |s granted a further security
Interest In all of Merchant's assets of any Kind
whatsoever, and such assets shall then become
Secured Assets, These security interests and
liens wil secure all of KCG’s entitaments under
this Agreement and any other agreements now
existing or later entered Inte between Merchant,
KCG or an affiate of KCG. KCG fs authorized to
fila any and ail notices or filings It deems
necessary or appropriate to enforce its
entiiements hereunder,

This security Interest may be exercised by KCG
without notice or demand of any kind by
making an Immediate withdrawal or freezing
the Secured Assets, KCG shall have the right to
notify account debtors at any time. Pursuant te
Artkle 9 of the Uniform Commercial Code, as

SECURITY AGREEMENT

amended from time to Ume, KCG has control
over and may direct the disposition of the
Secured Assets, without further consent of
Merchant. Marchant hereby represents and
warrants that ne other person or entity has a
security interest In the Secured Assets. With
respect to such security interests and lens, KCG
will have all rights afforded under the Uniform
Commercial Code, any other appilcable law and
In equity. Merchant will obtain from KCG written
consent prior te granting a security Interest of
any kind In the Secured Assets to a third party.
Merchant and Guarantor (5) agrees) that this Is
3 contract of recoupment and KOG Is not
required to Ale a motion for rellef from a
bankruptcy action automatic stay te realize on
any of the Secured Assets, Nevertheless,
Merhant and Guarantor(s) agree(s) not to
contest or object to any motion for relief from
the automatic stay filed by KCG. Merchant and
Guarantor(s) agree{s} to execute and deliver to
KCG such instruments and documents KCG may
reasonably request to perfect and confirm the
hen, security Interest and right of setoff set
forth In this Agreement. KCG Is authorized to
execute all such Instruments and documents In
Merchant's and Guarantor{s) nama,

Merchant and Guarantor(s} each acknowledge
and agree that any security interest granted te
KCG under any other agreement between
Merchant or Guaranter(s) and KCG (the “Cross-
Collateral”) wil secure the obligations
hereunder and under the Merchant Agreement
Merchant and Guarantor(s) each agrees to
execute any documents or take any action In
connection with this Agreement as KCG deems
necessary to perfact or malntain KCG's first
priority security Interest in the Collateral and
the Additional Collateral, Including the execution
of any account contrel agreements. Merchant
and Guarantor{s) each hereby authorizes KCG
ta file any financing statements deemed

necessary by KCG to perfect or maintain KCG's
security Interest, Merchant and Guarantor(s)
shail be lable for, and KCG may charge and
collect, afl costs and expenses, Including but not
limited to attorney's fees, which may be
Incurred by KCG In protecting, preserving and
enforcing KCG’s security Interest and rights.

Negative Pledge

Merchant and Guarantor(s) each agrees not to
create, incur, assume, or permit to exist,
directly or indirectly, any llen on or with respect
to any of the Collateral or the Additional
Collateral, as applicable.

Consent to Enter Premises and Assign
Lease

KCG shall have the right to cure Merchant's
defauit In the payment of rent on the following
terms. In the event Merchant Is served with
papers in an action against Merchant for
nonpayment of rent or for summary eviction,
KCG may execute its rights and remedies under
the Assignment of Lease. Merchant also agrees
that KCG may enter into an agreement with
Merchant's landlord giving KCG the right: (a) te
enter Merchant's premises and to take
possession of the fixtures and equipment
therein for the purpose of protecting and
preserving same; and/or (b} to assign
Merchant's |ease to another qualified business
capable of operating a business comparable to
Merchant's at such premises.

Remedies

Upon any Event of Default, KCG may pursue
any remedy available at law (including those
avallable under the provisions of the UCC), ar in
equity to collect, enforce, or satisfy any
obligations then owlng to KCG, whether by
acceleration or otherwise,

Jd

Initial(s):

 

Page | 6

Case: 18-42874 Doc#3

F-10

KCG V7.18

Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 24 of 56

 
frre enact

5600 OLIVE X18 Pa

For

Oeperrnent of ihe Tosanzy
For calendar your 2017 or ime year beginning "ending
= ending

A 3 dtecton atone ce

1120S

04/18/13 TYPE

&  Oucness polity code

 

~

U.S. dneome

 

453 19 sioct to be

Lax Re um for ected $ omaers

INTERIOR COMMERCIAL INSTALLATION, I

    
    

 

Runobes, stat, and mom of eute na, a F.C. bow, see inetructons,

 

 

 

238300 |. 3670 CONCORD AVE. 04/18/2013
OD Check Sth MS PRINT — [“Ciy or town, sais or provines, omintry, and Zi? oe lorklgn poral coca
stachad 0 BRENTWOOD CA 94513 oe
$ 876,629

 

Gis tha corporation electing to be an S corporaiion beginning with this fax yaar? = L_| Yes [Xj No
H chet (6) [[] Final eetum

tt "Yea," allach Fonn 2553 Hf not already tied
(2) {[} Name change (3) [[] accross change (4) ["] Amonded retum (6) [7] 8 esection termination of revocation

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i__Enter the number of sharahokders who were shareholders during any pari of the tax year ae * 1
‘Caullon, Indude only trade or business Income end expenses on ines 1a through 21, See the bystructions for more Enformation.

Ya Gross receipts or sae ccsssecseerensveetsseensasncans peceenees | ta 4,774,653)":

© Belence, Subtract tne th trom fina ta, envevevsetosessncesaeees recieosessssssesereteseersversesseness pole 4,774,653,

F 2 Cost of goods sold {ellech Form 1125-4) avsceesseepeseyseversess sestensareaceesreanearensenerevsecessen fod 2,884,546

Q| 3 Gross prok, Subtract fine 2 fromOne 16 cssseeseeeens sesgassuseessvanerscsecaeaesustenesenesnsnsnseeses Ls 1,890,107,

=| 4 Nol gnin Goss) ftom Form 4787, tne 47 (allech Form 4797) oon ccccasscscssssesssessseenseeen dessneeneess 4 6,658
& Other income Goss) (sea insiructions—attach statemen) se seeseeeees aveeeaqeaes dyeususeaeseseeaeaees .

wad 8.. Total Income floas}. Add tines 3 through 6 oo .-osssuscsseacazescoceesseeesuspeepitpessepssszpasteuess betiseseesss + | 6 2,896,765
¥ Compensation of officers (see Insiructions-altach Form 1425-2) ...........06 tieaueet paanenertreersspenseterseuatee r 269,000

Fl & Salaries and wages dass employment credits) ....... peseeeeeeeessase passe seueerseeeseveesseseras secersnetseeess we LS 400,399

i & Repairs and maintenuncs ........... catesenss Susneaunaauearauseneuesurapeaneveueesueserentars vevevnesenene pertereeeee LB 4,923
40 Bad debts ooo... eccscucssancnssscesanensssensaezeeeessreneeszs pesersaceens ped vonannesaneeanessenseees dueesevenenene 40 __

Slat Rants... jaeeeaseneenenevseneeaees pesevesersacenececrens sacra rareceuers srtereretcneeea sure henepesener vane {ft 275,361
420 Tenors and Deerses oo... sesccesassaees seceesceneeaetesane deseneeasenes sevtsasneseraresegresrecnsenesrecveceess LAR L 220,043
43° Interest ......, svecarenees teetbecereeseerseas saecaeeaceetateatessanectereesesenee tavesaee dea veceecunenaverneses seenevese 43 74,946
4 Depreciation nol claimed on Form $4258 or elsewhere on eetun (etiach Farm 4582) vecusaeess vecetgeceutececsees 44 76,482

£46 Depietion (Do not deduct off and gas depiction) secsussauenscsuenvenssassvessestessessissaveacanenees
VE Advert os eseecsnersesecoaveerssesncucteaessseneceeeesenss decenauapaenueetuavecuessuvsdeuerseeeueseenyeaee
417 Panslon, profigharing, ete, pea sos secaceceuesccuvesseseaeseseeereneseecesersneeseesuecetsuaeanten saeeae

: 18 Employes benef programy oe cseeeee secseseseeeenensse sesesessserersuessagegsagestatenepanerageneaees

"B[19 Other deduotons (attach slatenteny as ecsscecssecsersseessestsseereseceneees SEs See Bi sesee

C]20 Total deductions. Add tnes 7 trough 49, poveenees sussacdctvenacceseserteaseseeenecsestssereccersesessssan @

_]24_Ordi joss), Subtra @ veessesseregenterseeressesessenerssssts teneres aeseres
22a Excess net passive (ncome or LIPS) recapture Lax (see brstricBong) se eseenes te

b Tox from Schedule D (Font 11205) ss uesessertereessnee secrersevesecerene Weed

$11 Add tron 220 end 22b (200 instructions for addlional tases) ccs ccsccoseseeses sanlusayastasesactssuenvasecsence

£2 [23a 2017 estimated tax paymants and 2016 overpayment credited © 2017 1... venenecas ball

& b Fax dapositad wih FOR 7004 sc cecepesaneeeenees verseereuseness senses 235

@ Credit for federal lax paid on fuels (allach Form 4138) L ze =

Be Aa tres 288 BUG 23 a senrsaneemnrertsnnenccne TD woop, bee
24 Eslimated lex penalty (bee Instructions). Check H Form 2220 1s wiached * {) (es 1

JS 25 amount owed. itis 234 ts smater than the tolat of fines 220 and 24, ent amount awed "a
28 Overpayment, Uf ine 23d [a fargar than the total of fines 220 and 24, ener emount overpaid... apeeeceeanss 26
27 Enter amouni from line 28 Srodited {o 2048 estimated tax Refunded © 27

Under penettion ef perury, | decta:s Gat | have examined this en, aczcopenying schoduics a7¥3 slelarmacts, Mary the IRS niscuts Iie retem wih ee
itneed on ativertaton of Seah pepe has ory kaon  preperes (ahar ces teperec ston balou ves | Ino |
Sign I PRESIDENT
Here Signature of officer JENS JENSEN tae Tee
Pani Type pripaves's mate Prepares signatre Cate Chock EX) | PON

Paid ARLAN KERTZ ARLAN KERTE 04/23/18 | sxtenpoyes_| POLZ26786

Preparoar [Rosrem 6 HATTER & WISE, CPAS Firate EN © —_ =

Use Only | pron siren + <50 POST ST, STE 610 .

SAN FRANCISCO, CA 94108-4722 Phone co, Ge

 

 

 

 

 

 

 

 

For Paperwork Reduction Act Notico, see separate Instructions.

DAA

Case: 18-42874

 

Exh

Form 11208 gnr7}

Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 25 of 56

Ce RE EE ee Pane ny eee rl Aten meee aan or te

Se eee ee eR Se

ane RR tn ne TY a ASA OE tg ek Le

 
S608 O02U218 18 PM

 

 

Form 11205 2017) INTERIOR COMMERCIAL INSTALLATION, < sae OS
Schedule'B: Other information {sea instructions)
1 Check accounting method: Cash b L] Accrual

Other ceneesp +

sabres en ee ens ROARED ON ee ee TERROR E A ARLES ORE ER eT eee

2 = ‘See the Instructions and enter the:
a Business activity # FINISHING CONTRACTOR |. , SOUR: ER TOPS oo iceccseeseetsees
3. At any tlma during the tax: year, was any shareholder of the corporation a disregarded eniily, a trust, an astate, or a
nominee or similar person? If "Yes," attach Schedule 8-1, Information on Certain Shareholders of an 8 Corporation
4 Ad the end of the tax yaar, did the corporation:
& Own directly 20% or mor, of own, directly or Indirectly, 50% or more of the total stock Issued and outstanding of any
foreign or domestic comoratian? For rules of constructive ownership, sea instactlons. If “Yes,” complete @ ihrough {¥

wuaneraereres feta tee ree

 

 

 

 

 

 

 

 

below so eeeseseseeees beet etpeee esse reeeeeesvesas igebnEneessenieaeppie es epreseeeeepuaesiainspesee nit nibtianaeseeeuaenaees nespeteneseees x
{) Emptoyer (18} Country of flv) Percentago of # Pementaga in Gj is 100%,
i} Nema of Comporaton antteaton treomporstion Stock Owned " Enist So Date it any)
Rumber (f any} 8 Qualtied Subchapter $
Subsifiary Election Woe Maia

 

 

 

 

 

 

 

 

 

b Own direcily an interest of 209 or more, or own, directly or indirectly, an interest of 80% or more fn the profil, loss, or
capitat in any foreign or domestic partnership (including an entity rested as a partnership) or fn the beneficial Interest of ¢

 

 

 

 

 

fcust? Fer rules of constructive ownership, see Instructions. tf “Yes,” complete (} through (vy) below, dctcbiebtebiits
Ql} Employer (fv) County of {v) Mexcnum Portentage
(i Name of Enity Idantteation (0) Type of Enety Organization Ovened in Prout,
Nomber (1 any} Less, or Caplist

 

 

 

 

 

 

 

 

 

Sa At the end of the tax year, did the corporaiion have any outstanding shares of resificted siock?
{f “Yes,” complete fines @) and (i) batow.

Cem are r en renee redder er ea ee beast ease hae

(i) Total shares of restrcted StOCK oe ceeaceeeees secsteseneseneeres esseevasesesvecsvscseess @ pesseseecepeesesssessessneens
{t) Tota) shares of non-restiteted SOCK sc sseessencorssecsesseeseessceerssrenesseseacarertasens © ccescccncevssresctsessseaes
hb At the end of the fax year, did the comoration have any outstanding stock options, watranis, or similar instruments? vceuueucapenpescauacs
If "Yes," complete fines (i) and (i} below.
{} Total shares of stock outstanding at the end of the tax year. deveeeseeeeavecseeeseseeeeeeees © licesesstenees besetenese
(i) Totel shares of stock cutstanding if all Instruments ware execuled | estensstavanscavevercenes @ suscverseseatensstatseseeeses
& Has this comporation fled, or is it required to fils, Form 8918, Material Advisor Disclosure Statement, fo provide
information on any reportable (ransactlon? ......cccseseveeececceenseessosesnccsuaecesensseesenereaceneesesrerereeneecsnsg cs scseseeesesoeneemas .
7 Check this box if tha corporation Issued publicly offered debt Instruments with original lasue discount .. 0.0... cesecsseeeeereeeens + OQ :

If checked, the corporation may have to file Form 6264, Informalion Retum for Publicly Offered Original tasua Discount
instruments,
8 If the corpotatior: (a) was a C corporation before I! aleciad to be an S corporation or the corporation acquired an
asset with a basis determined by reference to the basis of the asset (or the basis of any other property) in
ihe hands of 8 C comoration and (b) has net unrealized bullHin gain In excess of the net recognized builtin gain
from prior years, enter the net unrealized built-in gain reduced by net recognized bulll-in galn from prior years (see

WaStUCllGS) ee ececeeseeeeereeeeees peteseeaeeaveaeetacusveptaeretederesureseneanes OO ec eeeeeteeteee

9 Enter the accumulated eamings and ‘profits of the ‘corporation al the end of the tax year, veccestseccnece P cacenvecteaesnertarsseaepecs
40 ‘Does the comoralicn satisfy both of the following condilions?

@ The corporation's total recelpts (see Instructions) for the tax year wene loss than $250,000... 1... ...seeseeeseaeeeee pep eneaeaeepeanecereenes

b The corporation's total assets al the end of the tax year were teas thar $260,000 ooo... ... ec cccecseeeseeeeaeneuscneeseeurenrearesenesseneane
If "Yes," the corporation Is nol required to complete Schedules L and M-1.
41 During the tax year, did the corporation have any non-shareholder debt that was canceled, was forgiven, or had the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

terms modified 60 a6 to reduee the principal amount of the debt? .........0cccesseeecseseuereeseeeerere dee bese eeeee ene emenemeeeeaser hover
if "Yes," enter the amount of principal radUOUON os s scessesssesenssecscssesnessesscaccucseseeens Sc cccevesessetsessensens ae
42 During the tax year, was a qualified subchapter S subsidiary election terminated or revoked? If “Yes,” see Instructions . eesereeseene
42a Did the corporation make any payments in 2017 thal would require B fo file Form(s) 10897 ...........csceeseeseeseeee be reepeneeesneenereane x
b If "Yes," dig the comoration file or will It flo required Forms 10897 0 peevesusensgggpatenectbipiissttssiepaeesespspuassataitt x
Fem 1420S eeni7y

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 26 of 56

for sare kee.

 

Teena acter tthe Ete

ayn ey

 

ate ee et
S600 OUZ2016 X10 PM

Fom 11205 (2017) INTERIOR COMMERCIAL INSTALLATION, I «aRRROs
Schedule K: Shareholders’ Pro Rata Share Itams

Page 3
Total amount

 

income {Loss}

 

Deductions

 

Credits

1 Ondinary business Income floss) (p (Page 4 We at) ss sesccecevscvcceccsesecssceeegscssscaseeseeseeasens

240,548

 

2 Net rental real estate Income (loss) (attach Fon 8825)
da Other gross rental income (loss)... bustccecceceees

 

 

b Expenses from other rental aciivilles (allach statemen)) - veseuereuaeseres Hs

 

eee eC ee ee eee te eee e eee eee eee ss

 

4 interest Income POORER e Pee Eee TOP EEE ERP Ee

 

& Dividends: a Ordinary dividends

Pte er rere rer eT Pere re rer cere rere res

 

G Royale si cscseceserseeeeeeers eee edensanaaeanasnenscedecsseenanenene nesta ee sense eenaeeseasenenenon seed
7 Nel short-form capitat gain (loss) (attach Schedule D (Form 11205)

weetaveenreeerrar bev eereee een en nee ene tae

 QUafiRed dIvIdERC ec ccsesseecsssseeesecessenee, LEp |

 

8a Net fong-term capital galn floss) (attach Schedula D (Form 41208)) sc sasscecceeuceece sce

 

 

b Collectibles (28%) galn (loss) 8b

 

wauerteue we uee tb edm rman eeeaiaaD

ce Unrecaptured section 1260 gain {allach stalement) Sc

 

 

8 Net section 1231 gain (loss) {allach Form 4797) ue

 

410__ Other income floss) (see Instructions)... Type +

 

11 Section 179 deduction (attach Form 4662) oo eseeecceeseeecensevetsceneeseensesserseeeseresets
42a Charitable contibutions TOA ee THT TT OTC Ee Peewee eemee teas eea em PRU Pea

b Investment Interest expense... beccseceeaseecnsccecensesscaasecueeasrantscetacesscsnenseeesaetaes
 Sacilon S9(e}2) expenditures (1) Type Sesdeveeensatenaaeeceesenaeeeueeeeeaes (2) Amount

d_Other deductions (see instructions)... Type @

 

147,144

 

42b
42c(2}

 

 

12d

 

18a Low-income housing eredil (section 42(){(5))
b Lowincoma housing credit (ORE) oo ecccssseessseesesesesceesscssseseeseneseseeesisassesaneseees
¢ Qualified rehablitation expanditures (rental real esiete) (attach Form 3468, If appEcabla)
d Olher rental real estate credifs (see Instructions) == Type @
© Olher rental credils (see instructions) = Type @
t Biofuel producer credit {attach Fonn 6478}

A OUN TORO eR ARNE A ESTAR TEN PORE RE ERA EATEN T RH ER EST RTE

Pena Aetna

Sew T eee een eee aOR EE ee ee

DEEPER Pree Ree E Re Rete err ee E PA RR ee Rae

sec ee ae asec sense eae RARER URE REE REESE RPE R Soa aE ae

9 Other credits (see Instructions) eee: ‘Tyee +

Foreign Transactions

 

 

 

Minimum Tax
(AMT} Hems

tems Affecting
Shareholder
Basis

13a
136

 

13s

 

43d

 

130

 

413t

 

 

14a Name of country or U.S. possession #

b Gross income from afl Sources ermaret Pa Meet ede ee TT

¢ Grose Income sourced at shareholder level . deer easdeeeaaeavannudianeee devotees ecsananeevenenesenarenss
Foreign gross income sourced at corporate tavel

d Passive category

8 General calegory ww... peeneneenecstarevadececaseauaes ae cappaenenceeaeecaeceaceanenasaueessensenanesees

f Other (attach statement) _, Senta be Od Deyo anda eaa ben nEea SERS OO DEAD EE PEO IDEA SEE TENS ERA EESED ORO EO ES
Deductions alocated and epportioned at shareholder level

@ Interast expense

h Other SRR O RTT ER RT PETTERS OPA Pe
Deductions allocated and apportioned at corporate level io foralgn sourca income

| Passive category oo ecseees

serves POR REE eee ee ETERS RPE TEE AE Re ete eR

wedeerenenemeeasees PRT PU CICS P OPEL eee ere eee eee

rere Cer eee eee eee eee ee re ee eee ceo eee

k Other (attach statement)
Olher Information

1 Total forelgn taxes (check one: @ [] Paid [] Accrued |

m Reducilon in taxes available for credil (attach statement)
ny Olher foreign tax Information (attach slatemen}) os sede tt

eee sranerrerasererre WOU O eee RUE Re Ee ee ata ATER OR eRe Eee Ed A DEE

13g

4éb

 

 

44¢

44d

 

146

 

AE

 

 

136

 

14h

 

441

 

4
14k

 

141

 

 

1a Post-1986 depreciation adjustment
b Adjusted Gain Or oes oo eeecececeeeeneeseneers bi veeuseancuersaeesenanazaseesens beeedceveaennaevenens
© Deplelion (other than oll and gas}

AAPOR ER Ree U ROOF ECO eee ERA ERENT URETHRA treenee tune

186

 

 

16¢

 

 

 

 

b Other tax-exempt Incoma _
¢ Nondeductible expenses se eeeeeees seveeeeesseaseaees becesteees civcssessecevateraeseaeseeses
d Disiibutlons (attach statement if required) (see instructons) evestacseseressavevececssaseseeeaeess

a Repayment of loans from shareholders pe bh data tat netted egbeddodettotAnbbebdobintenkisrSnbedesbd it

RES Re ROR REO ERA PE eT TEE EU a

 

d Ol, gas, and geothermal properiles — grosa Income sedveesccvessueccuastasseesenestvasececacaene plod

© Oll, gas, and geothermal properties ~ deductions pussteccacseceeerccseecercaresservessensente [d89

f_ Other AMT Hems (altach statement)... ak tds tehcedebededetededaadehdeds dete tehededceet debe sede gdatebeedebebcnded dedeindch dee 15f
46a Tax-oxampt Interest INCOM oss ccceeceeeeecenecserseeaecsteeneoacsessaneeeneereesoedeeseuneneeaaee | 468 |

46b

 

186

76,674

 

16d

 

129,670

 

460

 

 

 

Fom 14208 eazy

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 27 of 56

 

 

OM ATA a OS te penta ene EOS A ae mar

Reet egy tate

MVE TY

A aakenere

coer

 

SRA ee AL ee ae
$609 041292018 218 PM

For 11208 2017) INTERIOR COMMERCIAL INSTALLATION,

 

I eumeaaios

 

 

 

 

 

 

 

 

 

 

 

Page 4
‘Schedule: K Shareholders’ Pro Rata Sharo items (continued) Total amount
§ 7a Investment Income OUR RE RA R e e ia
49 | aan Spun co
85 ¢ Dividend distributions paid from accumulated eamings and proms cc cscseceenes  A7c_| _
& j_d Other liems and amounts (atlach statement) SES STATEMENT 2 we EES
é
ii 18 Incomefioss reconciliation, Combine the amounts on fines f through 10 In the far right
aad column. From the result, subtract tha sum ef the amounle on fines #1 through 2d and 141. 48 $3,404
Schedule.L: Batance Shests par Books Baginning of tex yosr End of tax year
Assata i (b} {d)

 

Less allowance for bad debts

Cove ee ee teen ee

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

  

 

 

  

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
  

 

 

 

 

 

3 Invertortes See eRe EEE DET HDT LER eR
4 U.S. govemment obligations
§ ‘Tax-exempt securiies (see Instructions)
GS  Ohercanet assets (itech sttamany STMT 3
T Loans to shareholders | ween ween ree eee
8 Mortgage and real estate oars
5 ‘Other Sovortnents (atlach ateianond we bese pee eee yes + " on ments - _
40a Buildings and olher depreciable assels | cease 696 ,564 SOME ACERT AS ry
b Less accumulated depreciation = ( 585, 652 210,912 | 809,278)  __ 195,014
ita Deplelable assels veeeee ER Lak Der
b Less accumulated depletion =,
12 Land (net of any amortization) eka .
13a intangible assets (amortzable only) 2313}: Mee og goers
b Less accumulated amorizalion 34,102( 24,666 48,647
44 Other assets (attech stelomen) STME 4 12,694 12,694
ne ceeeeneeeereeee bive 784,453 876,629.
Liabilities and Shareholders’ Equity BO a aha!
16 Accounts paYEDO essen 246 872
17 Movigagas, notes, bonds payable In fens than f year |.
18 Oser coment Eabities (atach stntemen) STMT 5 282 1,905
19 Loans from shareholders oes. Le
20 Mortgages, notes, bonds payabje In 1 year or more 638 , 861 714,623
24 Other tabiites (attach statement)
22 Capllal sock eae eestereees
23 Additional patéin copia we eeee ee atteeeterene
24 = Retained eamingS ............cecsseeeseeeeee 26,169 86 TTL
25 = Adgusimonis to sharhokdors’
muy (Qkach SHEMEND oe eee ee seeseeesnaes
26 «Less cost of Veasury stock =.
27___ Total Hablities and sharehoiders' equity... 784 ,453|°: 876,629
Fom 11208 gain
DAA

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 28 of 56

 

Sma ete aT Re eT Gh ee eee

oA eed cee ea Pete ed aR rt ne pV RT REEVE TRIER RD TARE er ala WR nea cas rT eet em emilee ee ee a ate

ae gga ar HATER ET
6600 UZUAHE 218 PM

 

 

 

 

 

 

Eom 11205 2017) INTERTOR COMMERCIAL INSTALLATION, 1 Sees 9S Pape §
‘Schedule-M-t- Reconcillation of Income (Loss) per Books With Income (Less) per Return
Note: The comoration may be required to file Schedules M-3 (see instructions)
4 Net income (foss} parbooks = 10,072} & income recorted on books thie year not Included
2 — tncorne Included on Schedule K, fines 1, 2, 3, 4, on Schadute K, lines ¢ through 10 (tamize):
5a, 6, 7, a, 9, and 10, not recondisd an books this a Tawexempt interost $e ceaaeee
year Gomize) SIME 6 Gr GBB i icccccsccccacsessstsvecacsesssssesees
3“ Experises recorded on books this year not 6 Deduetions included on Schedule K,
Included on Schedule i, nes 4 through 12 Unes 1 through 72 and 141, nol charged
and 141 @amiza): against book income ihis year (ifemiza):
8 Depredalion $a @ Depreciation Sos assessseseseaeen
Feces 18 STA | ecceecaesesesetecseacecesettaneesenscsensecs
POPC EVE SCS LORS EOSCOL VELOCE eee eee ee Sees 76, 674 7 Add lines & and 6 Ped eRe eee rer
Add Eines | through 3 93,404] 8 income (oss) (Schadulo K, Jing 16}. Line 4 Jose fing 7 $3 404

 

 

 

 

 

 

Sehsaule, ‘M-2. Analysis of Accumulated Adjustments Account, Other Adjustments Account, and Shareholders®
Undistributed Taxable Income Prevlousiy Taxed (see instructions)

aon aah whe

{e) Shiveholders’ uncluutbuted

 

 

 

 

 

 

 

 

 

 

 

 

 

{a} Accumudated (b) Other adfuatnents
ncjusiments acoounl eecount (male Income previously load
Balance al beginning of tax year 26,169)
Cidinary incomes from page 1, fina 2t 240,548)
er | =

Other raductions STM? 7k 223 , 818%

ceeveneatenreveaes 42,899
Distribullons other than dividend distributions 129,670
Salanca at and of tax yeer, Sublesct Ene T from Ene 6 “86,771

 

Fom 44208 gow

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 29 of 56

 

aupmee

ad ar ee Ie A EEL Tab ae Naa

Se RE OE TL

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6609 DARW2018 3:16 PM
Foe 1 1 25-A Cost of Goods Sold
(Rov. Ociobay 2016} OMB No, 1545-0123
Depestment of the Treasury @ Attach fo Form 1120, 1120-6, 1120-F, 41205, 1068, ar 1085-8.
inlemat Ravenua Santos + Information about Form 1125-A and Its instructions Is at wwwirs.govifonns12éa.
Mame Employer idontifieathan number
—INZERIOR COMMERCIAL INSTALLATION, TI es
1 Inwantory at beginning OF year os es ceseeeeescsceseseeesscneeeeecuaseeseees causes va vsesaveceuseeeeeeracees i
2 PUES ccc ssoccossozeceecccccesneneveeyeeee ve eeeeeeceeeeneseeastnenne 2| 4,136,376
BCom OLED neva rrssuseccsousunttessessosnrsresessssseatavassessuttsesseraneccenene 3 819,349
4 — Adidllional section 263A costs {attach schedule) eeneneeaseneeseeeees qeveseaessseaesesreverguaeenecerrses 4
5 Other costs (aitach schedie) a lesacasccesseescasenscsseressstensescitateatesesien STMT. 8 8 928 821
B Total, Add Eres 1 nrg So ceccenccsueceseesereaseessrtucrereesersiteaees serene daae eet redepeeeescsneaes s 2,884,546
Y  dnwerory ab end Of Oar ec ecssessesececscecescsrecesessecesseeesssasseseneseseaseeeecensaeerecseeesstesanes z
8 Cost of goods sold. Subtract line 7 fom Iine 6. Enter here and on Forn 1120, page 4, ine 2 or ihe
appropriate fine of your tax return. See INSYUCHONS os sesseesssseetessetssssesstsesseestesrecseeseeees LS 2,884,546
9a Check af malhods used for valuing closing Invenlory:
@ Cost
fia) Lower of cost or market
#) {_] Other (Specify mathod used and attach explamahom) Mo ccssecsstenscernesssccanecesecsecsutssneeseecsesesppagesee
b Chock if there was a wrledown of subnommal GOS .cescssceceseseceereegeecengayqnstivesnsasansnnnacsseneetten 7H
e Check If the LIFO Inventory method was adopted this tax year for eny goods {if checked, atiach Form @70) +
d= ifthe UFO inventory method was used for this fax year, enter amount of closing Inventory computed
under FO .. Eee
e If property Is produced or acquired for ‘resale, do the rules of saction 2834 apply to the entity? See insiuctons. Yes No
{f Was there any changs In determining quantities, cost, or valuations between opening and closing inventory? H “Yes,”
a OXFAM a scsseeesectntesintneeetntntnvistnsntneievnvinetnpugtneetevineene [ves Bi No

 

For Papenvork Reduction Act Nolice, see Instructions.

Fam 1425-A inev, 19-2016)

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 30 of 56

S14 a tage seg ened dpmeiyers te grt tented ce

i

Mie antarentnn  e ee

oe

me

 

 

1+ tata

eS ere
SE0S 04202018 318 PH

   

b7L117

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

Schedule K-1 2017 fis Gane:
{Form 4120S) For eatondar yaar 2017, ar tax yoes | E id. Othe
Department of the Trassury 4 Ondinayy business income goss} 43 | Coats
intame! Revenue Gordec
240,548
coming [dd ending | | f 2 | Net rents! rast estate income (oss)
Shareholder's Share of Income, Deductions, > | other nat rontal neome fon)
Credits, etc. * See back of farm and separtio Inatractiona,
(CEBRT)® liferation About tip Gorpoatan |< |
A Coeperntice’s employer Ktenitcaion &y | Ordinay divdonds
Ss oe
8 Corpornilor‘e name, addrase, city, stele, and ZIP coda Se | Quatfied divdonds 4 Forign voraactons
INTERIOR COMMERCIAL INSTALLATION, I
8 Royalties
3670 CONCORD AVE.
BRENTWOOD CA 934533 7 «| Not shorten copie! gain foaa)
@ IRS Center where comporation ted retum 8a | Nel longdarm capital gain Goss)
Collectbtes (26%) gait (loss)

 

 

Uneoeaptured section 1266 gain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

622~36-7900
E Sharohodtor's nome, addrnas, elty, stats, and ZP code e Not section 1231 gain (toss)
JENS CHRISTIAN JENSEN
3670 CONCORD AVE, 40 | Otner freon (ose) 418 | Atematve minkuan tox (AMT) ems
18, 682
BRENTWOOD CA 94513
P gwen eye -100..000000 »
44° | Seton 170 deduction 46 | tome effecting sharoholder bose
147,144 c* 716,674
42 | Other dedyctions
D 129,670
=
3
@
= a | Other Information

K* SIME

 

=

 

 

 

 

 

 

 

* See atiached statement for additional Information.

 

 

For Paparwork Reductlon Act Notice, seo tha Instructions for Form 11208,  wewin.goeFomi1as

DAA

Schadulo K-4 (Form 14203) 2017

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 31 of 56

Hagen mentee peter wae tamacim aban ETA MEE Netty Sat meee pe eet poy

oe ee Ee net er te

 

EL STW Caer aoe atte.

eat marche

 

atin
6609 04/20/2018 3:48 PM

rom 1125-E

Compensation of Officers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Rav, October 2016) © Attach to Form 4120, 1120-G, 1120-F, 1120-REMT, 1120-RIC, or 11208. OMB Ha, 1845-028

Deeairats af bee Toay @ information about Form 1125-2 and its separate Instructions fe at waaslrs,govifonnt 1zée.

mane Employer identification number

INTERTOR COMMERCIAL INSTALLATION, 1 pinnae oS
Note: Complete Form 1126-E only if tolal recalpts are $500,000 or more. See Instructions for definilian of total recalpts,
ts} Name of officer ) Soc seat ruber th dtd a — aaa 9 aratc

41 JENS C JENSEN XXX-XX-XXXX | 100.000 % 100.000 % 6 169,000
% 5) bs
f gs
% % y
% 5 4
y % %
ad BA ki
4 Ys %
% % Kc
a 9
a Si ee

% 244

i; 4
4 % 54
4 56 au
4 % %
Ke % ke
54 % %
% % %
% Hl

2 Total compensation of off 0B ease secsssuessessesssessevesssessuceaneaeessssossstagenyeasaseencensensees 2 169,000

3 Compensation of officers claimed on Fonn 1125-A or elsewhere OF ret esas encsasenreueeser 3

4 Subtract Ine 3 from line 2, Enter the resull here and on Form 1120, page 1, Ine 42 or the

appropriate ling of your tax reli eviavistanipsstosasseeissssossoisuscussss 4 169,000
For Papervork Reduction Act Notice, seo soparate instructions, Form 4126-E ¢rtey, 10-2015)

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 32 of 56

feet

 

Peete eta:

ee nner oes

 

. fewer, feat

ee eae)
S606 O4202010 3:18 PM

     
  
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

. 4 562 Depreciation and Amortization OMB No, 1648-0172
“m {including Information on Listed Property) 201 7
Deparment of the Treasury @ Altach to your tax return.
Intamal Revenue Sonics 89) % Go to www. lre.gov/Formds62 for instructions and tha latost Information.
Nameia) shown on cata identifying number
INTERICR COMMERCIAL INSTALLATION, TI mae oS
Business of oeflvity fo which this fom rofetea
REGULAR DEPRECIATION
Path: Election To Expense Cortain Property Under Section 179
Note: Ifyou have any listed property, complete Part V before you complete Part |.
4 Maximum amount (ege Instructions) os cecsseesessrscssussnsssvessvessasvessivecnuccancesassassensveran 1 510,000
2 Total cost of section 179 property placed In servica (see instructions) rece, 2 307,728
3 Threshold cost of section 179 property before reduction fn Emitation (see Instructions}  ccceteteetsecseneese 3 2,030, 200.
4 — Reduclion in limitation. Subtract line 3 from line 2. fzeroorless,enter-O- a
§ ___Ootiar Eenitation for tax year, Subtract fine 4 from line 1. If zem or less, enter -O-. if married fing soparately, see instructions pitneeeetres §
8 {a) Description of property {h) Cost (oustnass use onty) {c} Etoctod cost Be
EQUIPMENT 147,144 147,344).
7 Usted property. Enter the amount from iine 20 wa LZ SA ES
8 — Tolal elacted cost of secton 479 propeity. Add amounts In column {c),inesGand7 SC” 8 147,144
3 Tentative deduction, Enter the smaller of Ene § or ine 8 PAR eee OT RTE CE ORT ETP RTE Pee ee EEE 8 147 é 144
10 Canyover of disallowed deductlon from line 43 of your 2016 Fomm 4662, 40 ————
41 Business Income imitation. Enter the smaller of busingss income {nol ess than zero) or line & (ses instructions) 4 409,548
12 Saction 179 expanse deduction, Add lines @ and 10, but dont enter more than fine 11... 12 147,144
13__ Carryover of disallowed deduction to 2018, Add lines 9 and 10, less fine #2 > | 13] fe BE
Note: Don't use Part fl or Part Hi below for fisled property. Instead, usa Part V.
«Part ll: Speclai Depreciation Allowance and Other Depreciation (Don't include listed property.) (See_Instructions.)
14 Special depreciation allowance for qualified property (other than listed proparty) placed In service
during the lax your (60 Instr) oe esseenesescceesesscsecscsescesenssestonssausurevessueaerersuseass 14
16 — Proparty subject to section 168({1) @lecto se ccsccsscesecsssssensesscacesseseesenuccnscsrareerarseeess 18
46__Other depractation finciuding ACRS) oo... s csc ety be EE EE Le eels 16
~ Part li” MACRS Depreciation (Don't include listed property.) (Sae_ instructions.)
Section A —
47  MACRS deductions for assets piaced In service In tax years baginning before 2017... eescesesseseeeeeeeey 44,365.

 

 

58 it you om electing to group eny sxsats pincod in sence cdudny thin tie yoor inio cew of mong general astel accourds, check here + i] Eee

Section B—Assets Placed In Service 2047 Tax Year the Genoral

) Month end yeor Baels for duprediation (d} Rearary
lh wo period

 

   

(s} Glassification af property {e} Convention i Method

Residential rentat
property

Nonresifential real MM
proparty

 

Section C--Assets Placed In Sarvice Curing 2017 Tax Yoar Using the Altomative Depreciation Syatem
20a_Class Ife JRCe TS ge?
b_ 12-year 12 ye. Si.
c d0-year 40 yrs. MM si.
:-PartilV= — Summary (See instructions.)
21 Listed property, Enter amour from BAe 28 csseessssesssscsssicesssesssseessscsssstaveenecssseeanecs 24
22 = Total. Add amounts from fine 42, Ines 14 through 17, nes 19 and 20 tn column (9), and Ine 21. Enter
here and on the appropriate [Ines of your relum. Partnerships and S corporalions-see Instructions ase __|_ 22 76,482.
23 For assals shown above end placed In service during the current year, enter the : md
portion of the basis altibutable to section 263A costs er 23 : on
For Paporwark Roeductlon Act Notice, see separate instructions, Foam 4562 (2017

GAA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 33 of 56

LM NE een heh a TR ak RENE Pm an am

Hettene

 

panto

Net

 
$600 G4/242018 3:18 Px
INTERTOR COMMERCIAL INSTALLATION,  @aaRpOS
Form 4562 (2017) Page 2
“Part Ve: Listed Froperty (Include automobiles, ceriain other vehiclas, certain aircraft, certain computers, and property
~ used for entertainment, recreation, or amusement.)

Note: For any vehicle for which you are using the standard mileage rate or deduciing lease expense, complete only 24a,
24b, columns (a) through (c) of Section A, afl of Secifon B, and Section C If applicable.

Section A~-Depreciation and Other Information (Cautlon: See the instructions for imlls for paseanger aufomobiles.)

 

 

 

 

 

 

 

 

 

 

24a _ Do yay hm [ |¥es [no | 24h 1 “Ves." is tha evidence wailten? Yes_| [No
@} {0} 0 to} tht o}
Type of property Basis tor depracietion | Recovery Method! Depreciation Etected section 170
(list valiciss fire} {ourinesainvesiment period Convention deduction cost
Aso oy)
25 Special depreciation allowance for quatified fisted proparty placed In service during
the tax year and used more than 60% In a qualiied business use (ses instructions} ...... bees 25
26 ___ Property used more than 50% In a qualified business use:
of
be.

 

 

 

 

 

 

 

 

 
  
 
  

SIL-

SiL-

   
     
 

28 = Add amounts In column (h), lines 26 through 27. Enter here and on line 24, page 7

embed tbh hed eT Ene aad

$action B—infonnation on Use of Vehicles
Complata this seclion for vehicles used by 8 sole proprietor, partner, or other “more than 5% owner,” or related person. if you provided vehicles

 

 

 

 

 

 

 

 

 

 

lo your employees, first answer the questions in Section G Io see if you meet an exception to completing this section for those vahiclas.
(s} &} tc} id} te} ©
30 Total businessinvestment mites driven during Venice ¥ Vehicle 2 Velie 5 Vato 4 Vehicts § Vehkle @
the year (don’t include commuting miles)
31° Total commufing miles driven during the year
32 = Total other personal (noncommuting)
miles driven Se PRR ORR PR ATE eee
33 Fotal miles driven during the year. Add
lines 30 through 32 eeepc cpeeececesees
34 = Was the vehicle available for personal Yes_| No {| Yes | No | Yes | No | Yes | No | Yos_ 1 No | Yes | No
use during Offduty ROU? ee eseeeseeeeee
36 = =©Was the vehicte used primarily by a more
than 5% owner orselated person? =
36 __Is another vehicle avaliable for personal use? ......

 

 

 

 

 

 

 

 

 

 

 

 

 

Section C—Quastions for Employers Who Provide Vahicios for Use by Tholr Employeas

Answer these questions to determina if you meet an exception to completing Section B for vehicles used by employeas who aren't
more than 5% owners or relaled persons (sea Instructions).
37° Bo you maintain a walten policy slatemant that prohibils all personal use of vehicles, Including commuting, by Yes | No

YOUP CMMPIOYE OST nsec ceessscceceescensereteneneeeees beveeasdestonsreens astevessanacaeeecesevesneenavenseegeesseaeanensuacseseanes
38 (Do you mainiain a wiillen policy statement that prohibis personal use of vehicles, except commuting, by your

employaes? See the instructions for vehicies used by corporate officers, directors, or 1% or more owners petenee eee eeeeeeeees
39 Do you freal all use of vehides by employees as personal eee F os . eeseesscenssessessersnsuaeensteseessanenaneeceersanas
40 Do you provide more than five vehicles to your employees, obtain Information from your employees about bie

usé of the vehicles, and telain the information recelved? Pee ee SRE eRe ee See ee ORR ESSERE RT EERE PTR
44 Do you meal the requirements concerning qualified automobile demonstration use? (See Instructions.)

Noto: If your answer to 37, 34, 39, 40, or 44 Is "Yes," don't complote Secilon B for the covered vahicies.

 

 

 

 

 

 

 

fees e eee eee

 

 

 

 

@) (+) iq Amortization
i} Das amortization ‘Asestzabla amount Cod section period of Amortiznton for this your
Dascriplon of costs begha perverse

 

42 Amortization of costs that begins durin rf 2017 tex year (see inatricilons):
SEE STATEMENT 9

 

 

 

 

 

 

 

 

 

 

 

 

26,888 1,738
43 Amortizallon of costs that began before your 2017 (Ox year oc ceceesecaeecesteneereeseres eceeeuseceenes 43 10,605
44 Total, Add amounts In column (8), See tha instructions for where to feport nessa enetnneersrepsetiennes 44 12,343
DAA Fom 4582 2017)

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 34 of 56

 

 

 

Apr mecca Ht a
Se00 O4F32016 218 PU

Sales of Business Prope
Form 4797 {Also Involuntary Conversions and reper Amounts

Under Sections 479 and 280F(b){2))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Department of the Trecsuy © Attach to your tax retum.
Intamad Revers Serdog + Go to wow. lis. gowFonn4d797_for Instructions and the latest Information,
Name(s} shown on retum identifying nuraber
INTERIOR COMMERCIAL INSTALLATION, I be
1 Enter the gross proceeds from sales or exchanges reported to you for 2017 on Form(s) 1099-8 or 1099-S (or
Substitute statement) that you are Including on [ne 2, 10, of 20. See instructions wee ptsenes 4
Part. Sales or Exchanges of Property Used In a Trade or Business and Involuntary Convarsions From Other
Than Casualty or Theft—WVost Property Held More Than 1 Year (sea instructions}
{0} Depreciation (} Cont or other {5} Gatn or Goss)
p(t) Deseipten | to) Date aequred {ce} Date sed {d) Grose etowed of bosis, plus ubvect trom the
of property (ma, day, yt) (ira, day, yo} sales pitta stowells since improvements. and
- seauitition expense fasta | Rm oh(6) red fo)
PREP. INTEREST
05/05/15 03/21/17 2,830 2,830
3 Galn, Fany, from Form 4684, fn@ So oii cavacessesescessacsesecseesneccevsuceseeececenssasasensenses 3
4 Section 1231 gain from installment seles from Form 6252, Ine 26 OF aeveveesers 4
& Section 1231 gain or (loss) from ilke-Kind exchanges fom Form 6624 §
6 — Galn, fany, from line 32, from other than casualty oF net a iessecessrsaeeeseneeereseres 8
7 Combine ines 2 through @, Enter the gain or (less) hare and on the appropriaio Ina as folows: 7 0

 

 

Partnerships (except electing large partnerships) and & corporations, Report the gain or (lose) following the
Instructions for Form 1085, Schedule K, line 10, or Form 1120S, Schedule K, ine 9. Skip fines 8, 9, 44, and 12 below.

Indlvidugis, partners, S corporation shareholders, and ail othars. If fine 7 is zero or a loss, enter (ha emount from
tna 7 on line 14 below and skip fines 8 and 9, Hf lina 7 [s a gain and you didnt have any prior year seclon 1231
losses, or they were recaptured [n an earller year, enter the gain from fine 7 as a long-lerm capital gain on the
Scheduie D filed with your retum and skip Ines 8, 9, 11, and 12 below.

6 Nonrecaptured net section 1237 losses from prior years. See instructions

POA e Nee eRe eRe eRe REE ee eee

9 Sublract line 8 from ilne 7. Hf zero or Jess, enter -0-. If {ine @ 's zero, entar the gain from lina 7 on Ine 12 below. Ifiine
9 ts more than zero, enter the amount from fins 8 on Une 12 below and enter tha galn from line 9 as a long-term
al gain on tha Schedute D filed wilh your relum. See Instrucilons ........... 2... eeeceecsecscessteszeeeueseseuees 3

Part‘: _ Ordinary Gains and Losses (sea instructions)
10 Ordinary gains and losses not Included on fines 11 through 16 (includes property held 1 year or fags):

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUCK
01/01/17| 09/22/17 12,000 22,073 ~10,073
14 Loss, if any, from Ine 7 eee eee nedee et nseaeeestneneeetpeperseneeseseeeesnueagegageegaeeayas Secueseeaene a4 )
12 Galn, if any, from fina 7 of amount from Ine 8, Fapplicabte eee eesccaeseeccuerserensesecusceurseusaceaues 412
13 Gale, tf amy, $0 RO tee eececcccecceceeccecoccueetcusvsecsecsenseccerecteustesteersesseneeesegenseseseseess 13 16,731
14 Net galn or (loss} from Form 4684, lines 91 ard Goa. ce cneeeenceceeeesseaunerceranecsutusrerarseseenees es 44
15 Ordinary gain from instalment sates from Form 62652, fine 26 OF 38 ook eececesceeevecenceesueeeentearecnenereat 46

 

16 Ordinary gain or (loss) from [ke-kind exchanges from Form 8824.
47 Gombine Gnes 10 through 16 oo eecesecscerccescuetsevsvsssuscscsaeecscccssyessacaesseseegatseatsaeceaeeess
18 For ali except Individual relums, enier the amaunt from line 17 on the appropriate ine of your return and skip fines a
and b below, For Individual ratums, complete lines a and b below:
@ if ths loss on fing 14 includes a loss from Form 4664, fina 35, column (b) {i}, enter thel par of the loss hare, Enter the part
of the foss from Income-producing property on Schedule A (Form 1049), Ine 28, and the part of the loss from property
used as an employes en Schedida A (Form 1040), Hine 23, Identify as from "Form 4797, tne 18a." See Instructions ..
b__Redetermine the gain or floss) on fine 17 exciuding the loss, fF any, on fine 188. Enlet here and on Form 040, ‘tne 44 48b

For Paperwork Reduction Act Notice, sea separate Instructions, Foun 4797 por

See ee Ree ERE ESAT PERE RTA OUR OORT ETRE

 

 

 

 

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 35 of 56

 

A rennin

ee ey

ek aaa Ab are ee or AE ee Oe LE LN RT

 
5608 QUZAROG 3:16 PH
PAGE 1 OF 1

Form 4787 (2017) INTERIOR COMMERCIAL INSTALLATION,
“Part iif Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255

(see Instructions)

$8

Page 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date ic) Dato anid (mna.,
49 (2) Description of section 1245, 1250, 1252, 1254, of 1265 property: woe See | amy).
A_ TRUCK 05/05/15 | 03/17/17
~~
¢
2
These columns relate to the properties on nes 148A through 18D, Praporty A Property B Property ¢ Proporty D
20 Gross sales price (Note: See ine 1 before compleling) | 20 16,731
21 Cost or other basis pius expense ofeale, 24 24,518
22 Depreciation (or daplation) allowed or allowabla 22 24,518
23 Adjusted basis. Subtract tine 22 fromiine 21 23 0
24 __ Total galn. Subtract line 23 from line 20... 2. sussuzeuseeeeee 24 16,731
25 = Wf aection 1245 property:
a Depreciation alfowed or afowable from ine 22 | 25a 24,518
b__Enter the smaller of Eng 24 or 250... eeesee estes estes | 26b 16,731
28 ef ecetten 4250 property: If straight tne depreciation was used,
enter -0- on Ine 28g, exonpl for a corporation subject to secon 204,
a Addillonal depreciation after 1875. See insuctions 26a
b Applicable percentaga multiplied by the smatier of Ine
24 or fine 26a. See instructions RRR eT eee 26b
¢ Subtract line 26a from line 24. If residential rena) property
of dina 24 isn't more than line 26a, skip fines 26d and 262 28
d Additional deprectalion after 1969 and before 1976 25d
@ Enter the smaller of ne 286 07 266 os ascccesesses | 280.
f Secton 291 amount (comporations only)... sesneeenee 26
g__Add lines 26Gb, 2Ge, and 26f............... epee ene eetgseseneess 269
27 ~~ tf sectlon 1252 proporty: Skip this section if you didn't
disposa of farmiand or If this form Is baing completed for a
partnership (other than an electing large parlnership).
a Soll, waler, and land deating expenses ee eeee | 27a
b Une 27a mulliplled by applicable percentage. See Instructions | 27b
¢__Enter the smaller of line 24 or 27b ....... 27c
28 = If section 1254 property:
a [nlanglbla drilling and development costs, expanditures
for development of mines and other natural deposits,
mining exploration costs, and deplelion. See
WUBHUCHONS ss eeeessceeseeseeceeceeeeecereneneneeseneeeaees 28a
b Enter the smattor of lina 24 of 280 eee ee tees eres 28b
29 «HW section 1286 property:
a Applicable percentage of payments excluded from
Income under secllon 126, See Inslucfions soe | 283
b Enter the smalter of line 24 or 29a. See Instructions .......... 23b
Summary of Part lll Gains. Complete property colurans A through D through Ine 28b before going to line 30.
30 Tole! gains for all propadtion, Add proparly columns A Unrough D,BRG 2 eeceesenseeeceerecnrareravenseneessases 30 16,732
31. Add property columns A through 0D, fines 25b, 269, 27¢, 2b, and 26b.
Enter here and on (ine 13 RR ee EERE TRAE T EO ROR EEE EST TEE M 16,731
32 Subtract fine 31 from [ina 30. Enter the portion from casualty or theft on Form 4964, line 33, Enter the portion from
olher than casually or thaft on Form 4797, lino 6... y-- pe ceeuptepaneenenisacteeueee ee eeeee epee saeteeee 32 | 0

 

 

“Part Ive Recapture Amounts Under Sections 479 and 280F(b}(2) When Business Use Drops ‘to 60% or Less

(see_instructions)

 

33 Seciion 179 expense deduction or depreciation ellowabie in prior yaars

34  Recompuled depreciation. See Instructions

TeeTOTOETIOS Tee T PESTS Si reer rr retire eee

35 ___Recepture amount, Subtract [ine 34 from [ine 33, See the instructions for where to report

DAA

 

 

 

 

 

 

 

{a) Section (b} Sectton
+73 280F(b){2}
weceeeneseeneneeerees me)
34
35
Fom 4797 en

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 36 of 56

pribintaabies oe

STEM IRR RTT tad Sr aT cat Maan eT, ALAS a SET ae Ke Set

ent

 

 
SERS OUTUOGE EIRP

 

 

From 44208 |
For calondar 2017 oc tex yeor

Section 179 Disposal Worksheet
.2nding

2017

 

 

Heme
INTERIOR COMMERCIAL INSTALLATION, 1

Aszat Deseriptlon
(PREICK

Date Aoqubed
05/05/15

Dales God
03/21/17

PE

 

Casuaky Cccurntios Ossciption

 

 

 

 

 

 

 

=-=ZToOo wm 0G oe

 

Sule information:
Gross sules prica

Property A,

Prapasty B

Propeny G Propeny O

Property E

Property F Property Gs Property H Property 1

 

Cost or basis
Commissionslother apenses

24 518

 

Acourndaied depr exchning Bec 178

 

Section 179
AMT galnioss adjustment

24,518

 

Sale to relied party

Canually gain oa Forn 4787, Port tl
Section 1250 property

fistatlmant Sele intermation:
Morigago and other doble

iI |

Lil
Lt |
It

Hil
fil
Lit
I
Pt

 

Current yest paymienis recalved

 

Prior yeor payments rocelved

 

Inatallmant Bale Related Perty info:

 

Casualty / Theft information:
Total net rolmburroment

 

Cosi of basis

 

Avcuroulaled dept exckiding Seo 178

 

Section 176

 

FMV bofors loss

Ladd at

 

FMV after toss

 

AMT gainfoss odjustnent

 

Property type

 

Gain floss}

 

Net getn (iss) on disposal of 179 easots

Case: 18-42874 Doc#3_ Filed: 12/07/18

Entered: 12/07/18 12:48:10 Page 37 of 56

 

nee

 

ea med Ee

ae er re

 

eee SO TS

{at ee,

 
 

5608 INTERIOR COMMERCIAL INSTALLATION, | 4/23/2018 3:17 PM
WORE SS Federal Statements
FYE: 12/34/2017

 

 

 

S$ e “ a }9 - ctions
Description Amount

AUTO & TRUCK EXPENSE $ 25,147
WORKERS COMPESATION INSURANCE 95,252
COMMISSIONS 4,023
OFFICE SUPPLIES 25,106
FREIGHT 3,058
INSURANCE 44,790
UTILITIES 43,017
COMPUTER EXPENSE 53,530
POSTAGE 2,624
BANK SERVICE CHARGES 980
PROFESSIONAL FEES 7,300
PAYROLL EXPENSE 4,058
TRAVEL 1,208
TOLLS & PARKING 14,527
FEES & SUBSCRIPTIONS 3,947
SECURITY 1,774
TELEPHONE 25,546
LOAN FEES 5,967
CONSULTING FEES 19,890
AMORTIZATION 42,343
50% OF MEALS & ENTERTAINMENT 76,675

TOTAL $ 470,762

 

 

Description Amount
DISPOSAL OF SECTION 179 PROPERTY ~ SER ATTACHED WRK

 

 

 

 

 

Beginning End
Description of Year of Year
PAYROLL TAX PAYMENTS $ 13,490 $ 13,426
DUE FROM - EMPLOYEES 1,900 4,217
OTRER RECEIVABLES 8,914 2,631
ADVANCE PAYMENT 2,441
TOTAL $ 26,745 § 20,274
State 2 11208 e e e 14 - Other Assets
. eePvear End
Description Year of Year
SECURITY DEPOSITS $ 12, 694 $ 12,694
TOTAL $ 12,694 5 12,694

1-4

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 38 of 56

sal Rae aye

PAE ay mata

Sr RATE tet

Pat oer eer TT:

 
 

5609 INTERIOR COMMERCIAL INSTALLATION, | 4239/2018 3:17 PM

 

 

 

MEEEEEERS OS Federal Statements
FYE: 12/31/2017

ement 5 - For os e@ 4, Schedule g. Curre iabllities

Beginning End

Description __ofYear of Year
SALES TAX 292 $
OTHER LIABILITIES 1,905

TOTAL $ 282 $ 1,905

 

 

 

Description Amount
FORM 4797 BOOK/TAX DIFF $ 6,658
TOTAL § 6,658

 

 

 

Description Amount
MEALS & ENTERTAINMENT $ 76,674
SECTION 179 EXPENSE 147,144
TOTAL $ 223,818

5-7

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 39 of 56

ly eh at Bete = Rete eben he a

Ek Me et

 

ee
 

5609 INTERIOR COMMERCIAL INSTALLATION, !
Federal Statements

ESS
FYE: 12/31/2017

4/23/2018 3:17 PM

 

 

Stateme - Fo

Description

SUPPLIES

EQUIPMENT RENTAL
REPAIRS

DRAFTING & ESTIMATING
FUEL EXPENSES

OUTSIDE INSTALLATION

TOTAL

5-A, Li - Other Cos

__Amount__

$

251, 709
32, 250
24,095

168,990
63,127

388,650

$

928,821

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 40 of 56

Wee pa TE teat ee te yee nec ype leet tne ea foe ee ag em te

Ie

 
 

5608 INTERIOR COMMERCIAL INSTALLATION, | 4/23/2018 3:17 PM

MEEBEEOS Federal Statements
FYE: 12/31/2017

 

 

Regular Depreciation

 

Statement 9 - Form 4562, Part Vi Line 42 - Amortization
Date Amortization Amortizable Code Parodi Current Year
Description Begins Amount Section Percent tion
PREPAID INTEREST 1/08/17 § 7,033 461 5.0 1,407
PREPAID INTEREST 12/31/17 18,855 462 5.0 334
TOTAL 8 26, 888 1,738
9

 

 

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 41 of 56

crea RMR HE ate

LA eae a LEE bbe ot

Se Perret at ten.

eMC DLS P arte Bele Ae oe

rg fear ree atts:

ak PLETE

 
 

6609 INTERIOR COMMERCIAL INSTALLATION, |

ESS
FYE: 12/31/2017

4/23/2018 3:17 PM

Federal Statements

 

 

 

 

 

 

 

 

 

 

 

 

 

4120S e ~ c ors
Description Amount
GROSS RECEIPTS $ 4,774,653
TOTAL Sw 7741 653,
oO Line censes
Description Amount
PAYROLL TAXES $ 114,022
BUSINESS TAX 1,518
CALIFORNIA FRANCHISE TAX BOAR 454
SF GROSS RECEIPTS TAX 3,298
PROPERTY TAX 751
TOTAL $ 120,043
os e 4, Line 13 -1
Description Amount
INTEREST EXPENSE $ 65,771
INTEREST TRAILER LOAN 9,175
or, os 2 - io
Description Amount
EMPLOYEE BENEFIT PROGRAM $ 43,798
TOTAL $ 43,798
20S. Page 3. S 8 &c - c enses
Description Amount
PAGE 1 MEALS/ENTERTAINMENT $ 76,674
TOTAL $ 76,674
a 120 2 s fo S
; _ehvese End
Description Year of Year
LOANS TO SHAREHOLDERS $ 600, 600,000 $ 606, 000
TOTAL $ 600, 000 $ 600, 000

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered:

12/07/18 12:48:10 Page 42 of 56

PIA Og eer om RE meet tape te

rT.

 

 

ao pte RCT eS Lae, or Ef
 

5609 INTERIOR COMMERCIAL INSTALLATION, ! 4/23/2018 3:17 PM
ua S8 Federal Statements
FYE: 12/31/2017

 

 

 

 

Beginning End
Description of Year of Year
VEHICLE LOAN $ 265,852 $ 481,845
EQUIPMENT LOAN 53,331
BANK LOANS 319, 678 232,778
TOTAL $ 638,862 $ 714, 623

+
meee etnetted rena one Teena a

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 43 of 56

eet iden pate ieee eed vere nied at

pinata.

er,

osueeree.

 
 

5609 INTERIOR COMMERCIAL INSTALLATION, | 4/23/2018 3:17 PM
Es Federal Statements
FYE: 12/31/2017

 

 

 

o " e 3 - Cost of Labo
Description Amount
COST OF LABOR $ 819,349
TOTAL $ 819,349

 

 

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 44 of 56

 

PL PAE AEP

DOPE nee,

 
 

5609 INTERIOR COMMERCIAL INSTALLATION, | 4/23/2018 3:17 PM
GHEE SS Federal Statements
FYE: 12/31/2017

 

 

e ~ Busi

Description Amount
ORDINARY INCOME (LOSS) $ 240,548
SHAREHOLDER WAGES 169,000
BUSINESS INCOME 409,548

 

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 45 of 56

ae

 

Fare ae ee aes tree SRL A CE ee SEA

eer

 

PRL ee ere ae
 

5608 INTERIOR COMMERCIAL INSTALLATION, |
ennmecs Federal Statements
FYE: 12/31/2017

4/23/2018 3:17 PM

 

 

 

 

 

REPAIRS.
Description Amount
REPAIRS $ 4,923
TOTAL $ 4,923
Employee_benefits
Code Description Amount
EMPLOEE HEALTH INSURANCE $ 43,798
TOTAL § 43,798

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 46 of 56

 

Men nae Lee

ra pete an ae

On ROR Male eR

a Ta AT ee RA

 
 

5609 INTERIOR COMMERCIAL INSTALLATION, 1 4/23/2018 3:17 PM
GEE 3 Federal Statements

FYE: 12/31/2017 JENS CHRISTIAN JENSEN
XXX-XX-XXXX

 

 

dujle K- §. Code C - Nondeductible Expense

Shareholder
Description Amount

PAGE 1 MEALS/ENTERTAINMENT § 76,674
TOTAL 5 76,674

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 47 of 56

 

te Tete beet

sarap ee Arms Bed cer

 

 
069 OO7S00 18 PH

 

41208 Schedule K-1, Box 17, Code K- Shareholders Disposition of Section 179 Property
Form
Schedule K-41 | For catendar year 2017 or tax anion.

 

2017

 

 

 

Nama
INTERIOR COMMERCIAL INSTALLATION, T
JENS CHRISTIAN JENSEN
Onte Dolo Casunty
Assol Dasoiption Acquired Olsposed Occurence Descriptor
TRUCK OS/05/i5 03/21/17

 

Texpayes Wendficciion Number

aang 1900

 

 

 

 

 

 

 

 

-ToOAMoG a >

 

Sate information: Property A, Property & Property Propary 0 Property E Property F Property G
Gross sales price

Property H Property |

 

Con or basis 24,518
Commissionvother exponsas

 

Accumatated depe exchaiing Sec 178

 

Section 173 24,515
AMT gaivftoss adjustment

 

Sole to reizted party —
Cosuatly gals on Foon 4797, Pest Il
Section 1250 proparty BO,

installmont Sats information:
Mortgage and other debts

LT
na
[|
Hl
LT
{I

re
[|

 

Current year payments recehvad

 

Price your paymards rocelved

 

instatiment Sele Relsted Party info:

 

Gasusity / Theft Information:
Tolat not reimbursement

 

Gosl of bass

 

Accumutaled depr exchding Soo 179

 

Socton 179

 

FMV before loss

 

FMV efter nas

 

AMT geirdiosa adjustment

 

Property type

 

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 48 of 56

2 RU ee eer pte ee,

ago =

 

 
 

§609 INTERIOR COMMERCIAL INSTALLATION, |

04/23/2018 3:17 PM

 

 

 

 

AEG 8 Federal Asset Report
FYE: 12/31/2017 Form 1120S, Page 1
Date Bus Sec Basis
Asset Description In Service Cast % 179Bonus for Oepr_ PerCony Meth __ Prior Current
22 HORM RBUIT 147,144 x xX NIA 5 HY 200DB 0 147,144
147,144 NiA Oo (147,144
“32 SoU iT 1231/17 NYAS X Xx 0 5 HY 200DB 9 0
23 TRUCK OTNT 65,364 65,364 5 HY 200DB 6 13,073
24 TRAILER Ou? 95,221 95,221 5 HY 200DB G 19,044
160,585 160,585, 0 32,117
‘ .
1 EQUIPMENT 48/13 178,000 x 89,000 5 HY 200DB 178,090 0
2 TRUCK 471 24,390 x xX o 5 HY 200DB 24,390 0
3 TRUCK 4/2715 27,327 x xX 0 § HY200DB 27,827 Q
4 TRUCK SAS/IS 32,345 X X 0 5 HY200DB 32,345 0
§ TRUCK SH05/15 24,518 xX xX 0 $ HY200DB 24,518 0
Sold/Scrapped: W217
& TRUCK 4S 26,504 X xX 6 65 HY200DB 26,504 0
7 TRUCK 703/15 26,318 x X 0 § HY 200DB 26,318 0
& TRUCK 1001/15 50,977 x xX oO 6§ HY 200DB 50,977 0
16 TRUCK E2816 56,711 x X 0 5 MQ200DB 36,711 0
17, TRUCK 128/16 32,724 Xx X 0 5 MQ200DB 32,724 0
20 MACHINERY & EQUIP 42216 100,000 xX XK 0 § MQ200DB 100,006 0
21 FURNITURE & FIXTURES LRBMVIG i16,750 X 110.912 53 MQ200DB 5,838 44,365
696,564 199,912 585,652 44,365
Asmortization:
25 PREPAID INTEREST 1/01/17 9,033 7,033 5 MOAmort 0 1,407
26 PREPAID INTEREST 1AW37 19,855 19,855 S MOAmuort 0 331
9 PREPAID INTEREST ARTNS 3,620 3,420 $ MOAmort 1,207 T24
10 PREPAID INTEREST 42FNS 3,685 3,685 § MOAmort 1,228 737
11 PREPAID INTEREST 4RWN5 3,562 3,562 $ MOAmort 1,187 Tiz
12 PREPAID INTEREST SASS 3,864 3,861 5 MOAmort 1,287 772
13. PREPAID INTEREST SASS 2,830 2,830 § MOAmort 943 1,887
SolW/Serapped: 3/21/17
14 PREPAID INTEREST TOMIS 3,872 3,872 5 MOQAmort 1,161 774
if PREPAID INTEREST LOUIS 10,918 10,918 5 MOAmort 2,730 2,184
18 PREPAID INTEREST 1/28/16 9,220 9,220 5 MOAmort 1,696 1,844
19 PREPAID INTEREST W216 4,857 4857 3 MOAmort 890 971
73,313 73,313 12,323 12,343
Grand Totals 1,077,606 433,810 597,975 235,969
Less: Dispositions and Transfers 27,348 2,830 25,461 1,887
Less: Start-up/Org Expense 6 0 oC
Net Grand Totals 1,050,258 430,980 $72,514 234,082

*Because this asset has 179 expense, its cost has been included In the Section 179 Property cost total

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 49 of 56

cee

So dt Cake oy a

ob nO

areas

 

 
 

5609 INTERIOR COMMERCIAL INSTALLATION, |

04/23/2018 3:17 PM

 

 

 

 

 

 

 

 

 

 

 

 

enum 93 Bonus Depreciation Report
FY E: 12/31/2017
Date In Tax Bus Tax Sec Current Prior Tax - Basis
Asset Property Description Senice Cost Pet 179 Exp _ Bonus Bonus for Depr
Astivity; Form 1120S, Page 3
I EQUIPMENT 418/13 478,000 100 0 0 $9,000 89,008
2 TRUCK 4RIAS 24,390 100 24,390 0 9 6
3 TRUCK 4/2745 27,327 «100 27,327 0 0 G
4 TRUCK HOSES 32,345 100 32,345 6 6 0
5 TRUCK 5/05/15 24,518 1e0 24,518 0 0 0
6 TRUCK 42His 26,504 100 26,504 Q 0 9
7 TRUCK POS 26,318 100 26,318 0 6 0
8 TRUCK HVOL/IS 50,977 100 30,977 0 0 0
16 TRUCK . 28/16 36,712 100 $6,711 & 0 0
17 TRUCK Li28/16 32,724 100 32,724 G 6 0
20 MACHINERY & EQUIP 4/23/16 160,000 100 106,000 0 6 0
21 FURNITURE & FIXTURES W316 116,750 100 G 6 5,838 116,912
22 EQUIPMENT 1217 147,144 147,144 0 0
Form 11208, Page 1 843,708 147,144 0 94,338 199,912
*Less: Dispositions and Transfers 24,518 0 0 0 0
Net Form £4205, Page 1 $19,190 147,144 4 94,838 199,912
Grand Total 843,708 147,146 0 94,838 199,912
Less: Dispostttons and Transfers 24,518 a Q 0 0
Net Grand Total 819,190 147,144 0 94,338 199,912

 

 

 

 

Case: 18-42874 Doc#3 _ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 50 of 36

Paper ee rp me era

[ei ae ee

Wet Nate ea

sia te coed ad

 
 

5609 INTERIOR COMMERCIAL INSTALLATION, |
ANT Asset Report

is
FYE: 12/31/2017

Form 1120S, Page 1

04/23/2018 3:17 PM

 

 

Asset

Description

Section 179 Expense:
22 EQUIPMENT

22 EQUIPMENT

23

24 TRAILER

CEO Oy Be tS oe

16
17
20
21

TRUCK

EQUIPMENT
TRUCK

TRUCK
TRUCK
TRUCK

TRUCK
TRUCK
TRUCK
TRUCK
TRUCK

Sold/Sempped: 21/17

MACHINERY & EQUIP
FURNITURE & FIXTURES

Grand Totals

Date
In Service _Cost

12SH1T

12/3/37
ORINT
LOW

4/8/13
427115

12/31/16

Less: Dispositions and Transfers

Net Grand Totals

147,144
147,144

65,364
95,221

160,585

178,000
24,396
27,327
32,345
24,518

26,504
26,318
50,977
36,711
32,724
109,000

116,750
696,564

1,004,293
24,518

979,775

x

Pood ede at ee PP

Xx

Sod od Pd de Od po ot

be

les

ant

Had

a Besoosa eooo

Sec Basis
4179Bonus | for Depr

NA
NA
——I

65,364
95,221

$60,585

|

$9,000

361,957
a

361,957

*Pecause this asset has 179 expense, its cost has been Included in the Section 179 Property cast total

5

tA GA LA

LULA a a ee

eh Si eNnanANANA

HY 200DB __ 147,144

g ns
HY 200DB 0 0
HY 150DB 6 9,805
HY 150DB 0 14,283

0 24,088
HY 1(50DB 178,600 0
HY 150DB 24,390 0
HY 150D3 27,327 0
HY I0DB 32,345 0
HY I50DB 24,518 0
HY 150DB 26,504 0
HY 150DB 26,318 6
HY 150DB 50,977 0
MQI1S0DB 56,711 8
MQ150D2 32,724 0
MQ1S0DB 100,000 q
MQISODB 4378 ___33,712

584,192 33,782

584,192 204,944
asia 0

559514 20454

 

 

Case: 18-42874 Doc#3_ Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 51 of 56

 

Narr Erin ee eminence eet eee faite

tle? Duero Ape armmy et

 
 

§608 INTERIOR COMMERCIAL INSTALLATION, I 04/23/2018 3:17 PM

 

 

 

 

REE S Depreciation Adjustment Report
FYE: 12/31/2017 All Business Activities
AMT
Adjustments/
Fom Unit Asset Description Tax AMT Preferences.
MACRS Adiustmenta:

Page | 1 I EQUIPMENT Q 9 0
Page 1 1 2 TRUCK 0 6 6
Poze! 1 3 TRUCK Q 0 0
Page | i 4 TRUCK G 6 0
Page | 1 5 TRUCK $ 0 6
Page 1 i & TRUCK 0 0 0
Page 1 i 7 FRUCK 6 6 0
Pagel = 8 TRUCK 0 9 0
Pose} of 8 16 TRUCK 0 0 0
Paget 1 17 TRUCK 0 0 0
Page I I 20 MACHINERY & EQUIP 0 0 0
Page | I 21 FURNITURE & FIXTURES 44,365 33,742 10,653
Page | 1 22 EQUIPMENT 147,144 147,144 0
Page 1 i 23 TRUCK. 13,973 9,805 3,268
Page | 1 24 TRAILER 19,044 14,283 4,761
223,626 204,944 18,682

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 52 of 56

 

 

 
 

5609 INTERIOR COMMERCIAL INSTALLATION, |!
auaiiiens

FYE: 12/31/2017

04/23/2018 3:17 PM

Future Depreciation Report FYE: 12/31/18
Form 1120S, Page 14

 

 

 

 

 

 

 

Date In
Asset Description Servica Cost Tax AMT
Prior MACRS;
1 EQUIPMENT 4/8/13 ¥78,000 0 6
2 TRUCK ARIAS 24,390 0 G
3 TRUCK AIFS 27,327 0 G
4 TRUCK SHOSAIS 32,345 0 6
6 TRUCK 47S 26,504 0 a
7 TRUCK TOUS 26,318 0 0
§ TRUCK 10/01/15 56,977 0 0
16 TRUCK 1/28/16 56,71} 0 0
17 ‘TRUCK 1/28/16 32,724 6 0
20 MACHINERY & EQUIP 4Pale 100,000 0 0
21 FURNITURE & FIXTURES 12/31/16 116,750 26,619 23,598
22 EQUIPMENT AIT 147,144 9
23 TROCK OTT 65,364 20,916 16,667
24 TRAILER VOL/I7 95,221, 30,471 24,282
979,775 78,006 64,547
Amortization:
25 PREPAID INTEREST 1/01/17 7,033 1,406 0
26 PREPAID INTEREST AVIT 19,855 3,971 0
9 PREPAID INTEREST 4s2715 3,620 724 0
10 PREPAID INTEREST 4/27/15 3,685 737 0
Ll PREPAID INTEREST 4/275 3,562 73 0
12 PREPAID INTEREST 5/05/15 3,361 VR 0
4 PREPAID INTEREST FOUIS 3,872 TTS 0
15 PREPAID INTEREST 10/0/15 10,918 2,183 0
ik PREPAID INTEREST L28/16 9,220 1,844 0
19 PREPAID INTEREST L/28/16 4,857 972 0
70,483 14,097 0
Grand Totals 1,050,258 92,103 64,547

 

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 53 of 56

 

Steen oe ie

 

 
S600 (4/2/2078 3:16 PH

 

 

Form 11208

Schedule K-1 Summary Worksheet | 20 17 =

 

 
   

 

 

Name

INTERIOR COMMERCIAL INSTALLATION, I

Column A... JENS

Shareholder Name
CHRISTIAN JENSEN

Empioyer tdentiication Number

 

SEBFTSRS 3

—

SSNIEIN

wee 900

 

Raeweeantace

 

 

 

oe 16) JRO fe
a

5b
§

7 Net ST capllal gain
8a

8b __Collactibies 28% gain

8c
S

10
ot

Sb Qualified dividends

Schedule K items

Ordinary Income
Net rental RE inc

3c___ Nol other renta! inc

interest Income
Ordinary_divdends

Royalties
Net LT capits! gain

Unrecap See 1250
Net Sec 1234 gain
Glher Income floss)
Sec 178 deduction

42a Contibullons

426
12¢_ Seo 58(e

lnvast Interest exp

Column A Column B

240,548

147,144

Column ¢ Cotumn D SCH K TOTAL

240,548

147,144

 

42d Other deductions
138
13b
43c
43d

 

 

 

43e__ Other rental credits

136
43£
439 __Other credits

74b___ Gross inc all sre
14d-4 Total foreign inc

449:k Total foreign deds

Lowinc house 425
Loveine house other
Quallf rehab exp
Rental RE credits

Blofuel credit

141 Total foreign taxes
44m Reduct in faxes

16a‘ Depr_adiustment

1Sb Adjusted gain (loss)
{6c
18d ___ine-pil/gas/geoth
4166
451
16a

46b Other tax-exempl

Depfation

18,632

18,682

 

Ded-ol/ganinenth
Other AMT flems
Tax-exemp! Interest

 

i6c__ Nonded expense
16d

TA

46¢
47a

Distributions
Shr foan repmis
investment, Income

17b __invesimant, expense

18

Income floss)

Case: 18-42874

76,674
129,670

93,404

Doc#3 _ Filed: 12/07/18

76,674
129,670

93,404

Entered: 12/07/18 12:48:10 Page 54 of 56

 

ciara Seat

 
.

50S 242016 3:15 PM

 

Retained Earnings Reconciliation Worksheet

For calendar year 2017 or tax year beginning

  

 

 

 

 

 

 

. ending [ ay
Name Employer (dentification Number
INTERIOR COMMERCIAL INSTALLATION, I JB 8
Schedule L. « Retained Earnings

Retained Eamings - Uneppropriated 0

Accumulated Adjustmants Account -B6, 771

Other Adjustments Account 0

Undistibuled Previously Taxed Income 0

Schedule L, Lina 24 - Relalned Eamings

 

-86,771

 

 

Schedule M-2 - Retalned Earmings

 

 

 

 

 

 

 

 

 

 

 

 

 

Accumulated Other Undistributed Retained Earmings Total
Adjustments Adjustments Praviously Taxed Unappropriated! Retalned
Account Account Income Timing Differances Earnings

Beginning of Year Balance 26,169 Q 9 9 26,169
Ordinary Income (Loss} 240,548 240,548
Other Additions
Other Reductions 223,813 223,818
Distibutlons 125,670 129,670
End of Year Balance ~86,771 0 0 6 ~66,771

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 55 of 56

keetie ees ttanee

eT AS PTE ee een af an ae PORE mT

be nigh ER fag eT ES

ee rete

ot ory rae eter ete

 

fo ee

 
 

 

 

 

5609 INTERIOR COMMERCIAL INSTALLATION, | 4/23/2018 3:17 PM
AE IS Federal Statements
FYE: 12/31/2017
0S. Retaine econcitlatio sheet = e
Description Amount

MEALS & ENTERTAINMENT $ 76,674
SECTION..1.79--EXPENSE o-0:) ce ccc cite er oe ghd Gece cer cee te rete

TOTAL $ 223,819

 

 

Case: 18-42874 Doc#3 Filed: 12/07/18 Entered: 12/07/18 12:48:10 Page 56 of 56

Sea MER tt ioe ve de ne inte ete

ye td Be pen I! A He

ore Sots

meer an

sie es

Sh ARG TT teense cerma tinned tate bar

 

5 Ne Te PE ere We it a,
